

Exhibit 10.45
EXECUTION VERSION


CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
COOPERATIVE BROKERAGE AGREEMENT
This COOPERATIVE BROKERAGE AGREEMENT (this “Agreement”), dated as of August 28,
2017, is by and among REALHome Services and Solutions, Inc., a Florida
corporation (“RHSS, Inc.”), REALHome Services and Solutions – CT, Inc., a
Connecticut corporation (“RHSS CT”), and New Residential Sales Corp., a Delaware
Corporation (“NRZ Brokerage”) (each of RHSS (as defined herein) and NRZ
Brokerage being a “Party,” and together the “Parties”).
WHEREAS, New Residential (as defined herein) owns or may acquire certain MSRs
(as defined herein); and
WHEREAS, New Residential has, or will have, as applicable, the right and
obligation to market and sell REO Properties (as defined herein) that previously
secured mortgage loans for which New Residential owns, or will own, the MSRs and
engages NRZ Brokerage to facilitate the marketing and sale of REO Properties, as
set forth herein; and
WHEREAS, NRZ Brokerage desires for RHSS to market and sell REO Properties with
respect to which New Residential has engaged or will engage NRZ Brokerage to
facilitate the marketing and sale of the properties and RHSS desires to accept
such referrals; and
WHEREAS, in consideration for NRZ Brokerage’s referral to RHSS of real estate
listings on an exclusive basis relating to Subject REO Referrals (as defined
herein), NRZ Brokerage will be entitled to the Commissions (as defined herein)
with respect to the Subject REO Referrals for which RHSS facilitates the sale on
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.Recitals. The recitals set forth above are incorporated by reference herein
and made a part of this Agreement.
2.Capitalized Terms. The terms set forth below have the meanings ascribed to
them for the purposes of this Agreement. Other capitalized terms contained in
this Agreement (including in the Recitals) and not set forth in this Section 2
shall have the meanings assigned to them as defined herein:
(a)    “Acceptable Offer” means an offer or bid received for a Subject REO
Referral that satisfies the applicable requirements to be accepted that are
specified in the pricing methodology set forth in Exhibit 6 hereto, or otherwise
approved by the applicable seller.


-1-

--------------------------------------------------------------------------------





(b)    “Acquisition Date” means, with respect to a Covered Portfolio, the date
on which New Residential acquires the MSRs related to such Covered Portfolio,
including the right to sell the related REO Properties that previously secured
loans in such Covered Portfolio.
(c)    “Adverse Action” means any regulatory or criminal investigation,
regulatory enforcement action, consent order or other adversarial proceeding
(including civil litigation from non-regulatory entities), sanction, fee, fine,
penalty, judgment, other liability; excluding, however, any such regulatory
investigations, sanctions, fees, fines, penalties, judgments or other
liabilities arising out of or relating to claims that are of de minimis effect
to the applicable entity.
(d)    “Affected Properties” has the meaning set forth in Section 3(f)(iv)
hereof.
(e)    “Affiliate” means, with respect to an entity, another entity that,
directly or indirectly, is in Control of, is Controlled by or is under common
Control with such entity, provided however, with respect to New Residential,
“Affiliate” means any entity that is directly or indirectly Controlled by New
Residential Investment Corp.
(f)    “Agreement” has the meaning set forth in the preamble.
(g)    “Altisource” means Altisource Solutions S.à. r.l., a Luxembourg société à
responsabilité limitée, a private limited liability company.
(h)    “Altisource Affiliated Escrow Agent” means an escrow agent that is RHSS,
Altisource, or an Altisource Affiliate.
(i)    “Applicable Law” means, at a given time, all federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders in
effect at such time.
(j)    “Auction Cycle” means the active marketing of an REO Property for sale as
part of an active time limit bidding (auction) cycle, which shall not be longer
than seven days from the commencement of the auction.
(k)    “Cash Threshold” has the meaning set forth in Section 19(a)(xi) hereto.
(l)    “Change of Control” means:
(i)
With respect to RHSS, Inc., (i) any transaction or event (or series of related
transactions or events) as a result of which the Corporate Parent ceases to own,
directly or indirectly, one



-2-

--------------------------------------------------------------------------------





hundred percent (100%) of the combined voting power of RHSS Inc.’s outstanding
capital stock; (ii) the sale, lease, transfer, conveyance or other disposition
(in one or a series of related transactions) of all or substantially all of RHSS
Inc.’s assets, other than to a wholly-owned subsidiary of the Corporate Parent;
or (iii) the consummation of a merger or consolidation (or similar business
combination) of RHSS Inc. with or into another entity that is not a wholly-owned
subsidiary of Corporate Parent, or any other corporate reorganization, the
result of which is that less than one hundred percent (100%) of the combined
voting power of the continuing or surviving entity’s outstanding capital stock
immediately after such transaction is owned by the persons who were direct or
indirect equity holders of RHSS Inc. immediately prior to such transaction.
(ii)
With respect to RHSS CT, circumstances under which RHSS CT shall cease to be
Controlled, directly or indirectly, by the Corporate Parent.

(iii)
With respect to the Corporate Parent, means (i) any “person” or “group” (for
purposes of this definition, as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act as in effect on the date hereof) shall have obtained the
power (whether or not exercised) to elect a majority of the board of directors
of the Corporate Parent; (ii) any person or group is or shall become the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
as in effect on the date hereof), directly or indirectly, of forty-five percent
(45%) or more (on a fully diluted basis) of the combined voting power of the
Corporate Parent’s outstanding capital stock; or (iii) the current members of
the Corporate Parent’s board of directors as of the date hereof (the “Incumbent
Board”) shall cease to represent a majority of the directors of the Corporate
Parent’s board of directors (provided that any person becoming a director
subsequent to the date hereof, whose election, or nomination for election by the
Corporate Parent’s shareholders, was approved by a vote of a majority of the
directors constituting the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board).



-3-

--------------------------------------------------------------------------------





(m)    “Closing” has the meaning set forth in Section 5(b) hereto.
(n)    “Commissions” has the meaning set forth in Section 5(a) hereto.
(o)    “Controlled” or “Control” means possessing, directly or indirectly, the
power to direct or cause the direction of the management, policies or operations
of an entity, whether through the ownership of voting securities, by contract,
as general partners, as manager, or otherwise.
(p)    “Corporate Parent” means Altisource Portfolio Solutions S.A.
(q)    “Covered Portfolios” means, individually or collectively,
(i)    All Portfolios identified on Exhibit 1A attached hereto to the extent New
Residential acquires the MSRs for the related Portfolio (collectively, the “HLSS
Portfolios”);
(ii)    All Portfolios associated with MSRs that New Residential (1) acquires
from Ocwen, or (2) acquires from an entity into which Ocwen merged or which
acquired Ocwen or all or substantially all of Ocwen’s assets (collectively
“Ocwen Successors”), provided, however, that Portfolios associated with MSRs
that New Residential acquires from an Ocwen Successor shall be Covered
Portfolios only if Ocwen owned the MSRs immediately prior to the transaction
pursuant to which the Ocwen Successor acquired the MSRs (collectively, the
“Ocwen Portfolios”). Upon the transfer of MSRs to New Residential from Ocwen
with respect to a Portfolio under this paragraph (ii), NRZ Brokerage will
deliver to RHSS a schedule (to be attached hereto as Exhibit 1B) of the
Portfolios within the Ocwen Portfolios, which schedule shall be updated in the
event that New Residential acquires additional Portfolios from Ocwen;
(iii)    Only upon PHH Mortgage Corporation’s approval of RHSS as a vendor, all
Portfolios identified on Exhibit 2 attached hereto (collectively, the “PHH
Portfolios”) to the extent New Residential acquires the MSRs for the related
Portfolio; and
(iv)    Any other Portfolios that correspond to MSRs that NRZ Brokerage and RHSS
agree in writing from time to time that will be subject to this Agreement. Upon
such agreement, NRZ Brokerage will deliver to RHSS a schedule of the Portfolios
that shall become Covered Portfolios pursuant to this subparagraph (o)(iv),
which


-4-

--------------------------------------------------------------------------------





schedule shall become an exhibit hereto and shall be updated in accordance with
the Parties’ agreement.
(r)    “Disclosed Matters” has the meaning set forth in Section 6(c) hereto.
(s)    “[***] REO Properties” means all Subject REO Referrals that [***].
(t)    “Existing REO Properties” means all Subject REO Referrals that were
listed by or through RHSS prior to the Acquisition Date for the related Covered
Portfolio.
(u)    “First Licensed Jurisdiction” has the meaning set forth in Section 6(d)
hereto.
(v)    “[***] Jurisdiction License Failure” has the meaning set forth in Section
19(g)(i) hereto.
(w)    “Governmental Authority” shall mean any national or federal, state,
regional, or local government or other political subdivision, including without
limitation all agencies thereof, and any person with jurisdiction exercising
executive, legislative, judicial, regulatory, or administrative functions of or
pertaining to government.
(x)    “Guarantor” shall mean the guarantor under the Guaranty or any permitted
successors or assigns to its obligations thereunder.
(y)    “Guaranty” shall mean the guaranty of Altisource Solutions S.à. r.l., in
favor of and for the benefit of New Residential and New Residential Sales Corp.,
dated as of the date hereof.
(z)    “Impacted Referrals” has the meaning set forth in Section 19(c) hereto.
(aa)    “Indemnifying Party” has the meaning set forth in Section 15 hereto.
(bb)    “Jurisdiction Based Termination” has the meaning set forth in Section
19(g)(i) hereto.
(cc)    “License Suspension Period” has the meaning set forth in Section 19(c)
hereto.


-5-

--------------------------------------------------------------------------------





(dd)    “Most Recent Pre-Sales Market Value” means, with respect to an REO
Property being listed for sale, the most recent appraisal, valuation, or broker
price opinion received for a REO Property.
(ee)    “MSRs” means residential mortgage servicing rights.
(ff)    “Net Sales Price” means the net sales price of an REO Property
calculated based on gross sales prices for such REO Property, but excluding, for
the avoidance of doubt, in all cases any buyer’s premium and technology fee.
(gg)    “New Residential” means New Residential Investment Corp. together with
the New Residential Affiliates.
(hh)    “New Residential Representatives” has the meaning set forth in Section
15 hereto.
(ii)     “Non-Compliant Party” has the meaning set forth in Section 19(a)
hereto.
(jj)    “NRZ Brokerage” has the meaning set forth in the preamble.
(kk)    “NRZ Brokerage Directed Methodology” means any pricing methodology that,
pursuant to Section 3(f) of this Agreement, NRZ Brokerage directs RHSS to employ
that materially differs from the pricing methodology set forth in Exhibit 6
hereto or, if applicable, the pricing methodology different from that set forth
in Exhibit 6 hereto as amended pursuant to the terms of Section 3(f) hereof.
(ll)    “NRZ Indemnity Claim” has the meaning set forth in Section 15 hereto.
(mm)    “NRZ Indemnity Claim Exception” has the meaning set forth in Section 15
hereto.
(nn)     “Ocwen” means, collectively and individually, Ocwen Financial
Corporation and/or one or more of Ocwen’s Affiliates.
(oo)    “Ocwen Agreements” means that certain master agreement, and that certain
transfer agreement, each of which is dated July 23, 2017 and is between Ocwen
and New Residential.
(pp)    “Online Auction” has the meaning set forth in Section 3(c) hereto.
(qq)    “Party” or “Parties” has the meaning set forth in the preamble.


-6-

--------------------------------------------------------------------------------





(rr)     “Performance Scorecard” means the document attached as Exhibit 7
hereto.
(ss)    “Personal Information” has the meaning set forth in Section 6(f) hereto.
(tt)    “Portfolio” means a collection of mortgage loans that are the subject of
a corresponding set of MSRs.
(uu)    “Qualified Non-RHSS Broker” has the meaning set forth in Section 3(b)(1)
hereto.
(vv)    “Quarterly Performance Score” means, with respect to a given Service
Level Metric in the Performance Scorecard and with respect to a given calendar
quarter, the weighted average of the performance score for each of the three
calendar months constituting such calendar quarter, such weighted average being
based on the volume of REO Properties being listed during such calendar months.
(ww)    “[***] REO Property” means all Subject REO Referrals with respect to
which [***].
(xx)    “Regulator” means any court, board, agency, commission, office, or other
authority of any nature whatsoever for any Governmental Authority (federal,
state, county, district, municipal, city, country or otherwise) or governmental
unit.
(yy)    “REO Property” means a property acquired through foreclosure, acceptance
of a deed-in-lieu of foreclosure, short sale, or otherwise in accordance with
Applicable Law in connection with the default or imminent default of a mortgage
loan.
(zz)    “RHSS” means, with respect to each jurisdiction applicable to this
Agreement, the Affiliate of Altisource having the obligations of a Party hereto
in such jurisdiction, which Affiliate of Altisource shall be:
(i)    RHSS, Inc. unless (ii) or (iii) applies;
(ii)    RHSS CT, with respect to Connecticut; or
(iii)     an Affiliate of RHSS, Inc., which is a direct or indirect subsidiary
of Altisource that (1) is licensed in such jurisdiction to perform the brokerage
services contemplated in this Agreement and (ii) executes a joinder to this
Agreement agreeing to assume the obligations of RHSS, Inc. with respect to such
jurisdiction.
(aaa)    “RHSS CT” has the meaning set forth in the preamble.


-7-

--------------------------------------------------------------------------------





(bbb)    “RHSS, Inc.” has the meaning set forth in the preamble.
(ccc)    “RHSS Indemnity Claim” has the meaning set forth in Section 15 hereto.
(ddd)    “RHSS Representatives” has the meaning set forth in Section 15 hereto.
(eee)    “Sales Contract” means a contract of sale under terms that constitute
an Acceptable Offer, which has been fully executed by the potential buyer and
the seller of the related REO Property.
(fff)     “Service Level Metrics” means those categories of service performance
and associated target levels of service performance identified in the
Performance Scorecard attached hereto as Exhibit 7, or such other categories and
associated target levels as subsequently agreed to by the Parties.
(ggg)    “Services LOI” means that certain Letter of Intent between Altisource
and New Residential Investment Corp. and dated as of the date hereof relating to
the services Altisource and its Affiliates shall agree to provide to New
Residential with respect to the Covered Portfolios (as defined in such Letter of
Intent).
(hhh)    “Servicing Agreement” means any servicing agreement, pooling and
servicing agreement, trust and servicing agreement, indenture, trust agreement
or similar agreement, in each case to which New Residential is a party
(including though assignment and/or assumption) as the servicer (including
master, special, primary or subservicer) thereunder or to which New Residential
is bound as of the related Acquisition Date; provided, however, such term does
not include any such agreement between NRZ and an affiliated or unaffiliated
third party, pursuant to which NRZ further delegates servicing functions to such
third party.
(iii)    “Standard Seller Commission Percentage” means the greater of [***]
percent ([***]) of the Net Sales Price and the minimum commission payable to all
real estate brokers representing the seller as specified in the listing
agreements referenced in Section 3(a) hereof.
(jjj)    “Subject REO Referral” has the meaning set forth in Section 3 hereto.
(kkk)    “Suspended REO Referral” has the meaning set forth in Section 19(d)
hereto.
(lll)    “Termination Event” has the meaning set forth in Section 19(a) hereto.


-8-

--------------------------------------------------------------------------------





(mmm)    “Terminating Party” has the meaning set forth in Section 19(a) hereto.
(nnn)    “Third Party Claim” has the meaning set forth in Section 15 hereto.
(ooo)    “Total Seller Payable Commission” means, with respect to a sale of a
Subject REO Referral, the total real estate broker’s commission payable to all
real estate brokers representing the seller of such Subject REO Referral.
(ppp)    “Transfer” has the meaning set forth in Section 10(b) hereto.
(qqq)     “Vendor Management Addendum” means the document attached as Exhibit 5
hereto.
3.    Subject REO Referrals.
(a)    NRZ Brokerage shall refer all listings and all sales of all REO
Properties in the Covered Portfolios in the jurisdiction(s) in which NRZ
Brokerage possesses all requisite licenses and approvals to engage in the
conduct set forth in this Agreement, which REO Property NRZ Brokerage has been
engaged to list, market, or sell and has the contractual and legal authority to
refer to RHSS (the “Subject REO Referrals”) during the term of this Agreement.
In connection with any such referrals, RHSS and the applicable New Residential
entity shall enter into separate listing agreements from time to time,
substantially in the form and substance attached hereto as Exhibit 3, which such
listing agreement may be executed by RHSS as appointed through power of attorney
granted by the applicable New Residential entity. In the event of any conflict
between any listing agreement and this Agreement, this Agreement will control.
With respect to those Subject REO Referrals that constitute Existing REO
Properties, NRZ Brokerage agrees it shall not take any action that interferes
with RHSS acting as the listing broker and such Existing REO Properties shall be
excluded from payment of any Commissions hereunder, except to the extent the
Existing REO Properties are de-listed in accordance with Section 3(e) below, in
which case Commissions shall be payable hereunder once the properties are
relisted in accordance with this Agreement. Subject to the terms hereof, NRZ
Brokerage hereby grants RHSS the right to list, market and/or sell the REO
Properties associated with the Subject REO Referrals via the Hubzu® platform or
another online auction platform, charging a buyer’s premium totaling up to [***]
percent ([***] %) of the Net Sales Price, subject to a minimum of $[***], and,
only if the buyer’s premium is [***] percent ([***] %) subject to a minimum of
$[***], a technology fee of [***] $[***] in the event a property is auctioned
or, regardless of the buyer’s premium, a technology fee of [***] $[***] in the
event a property is not auctioned.
(b)    Notwithstanding the provisions of Section 3(a) hereof, for all Subject
REO Referrals other than [***] REO Properties, NRZ Brokerage may require RHSS to
engage third-party real estate brokers to list Subject REO Referrals upon the
later of (i) three business days from


-9-

--------------------------------------------------------------------------------





the date on which NRZ Brokerage gives RHSS written notice and (ii) in the event
NRZ Brokerage gives RHSS written notice while a property is within an active
Auction Cycle, three days after the end of that Auction Cycle, under the
following circumstances:
(1) the terms and provisions of the applicable Servicing Agreement require
engagement of a real estate broker with qualifications or requirements that RHSS
does not and is not able to satisfy at a given time (a “Qualified Non-RHSS
Broker”);
(2) the trustee of the trust related to the Servicing Agreement, investors
(other than New Residential in its capacity as an investor) in the securities
related to the Servicing Agreement, or counterparties to the related Servicing
Agreement, notify the securitization trustee or master servicer, New
Residential, or any party acting on behalf of New Residential, including its
applicable subservicer or vendor, in writing, that the related Servicing
Agreement or Applicable Law requires New Residential to engage a Qualified
Non-RHSS Broker or that failure to engage a Qualified Non-RHSS Broker would be a
breach of New Residential’s obligations or duties under the related Servicing
Agreement;
(3) NRZ Brokerage reasonably determines, based on Adverse Action, regulatory
guidance or issuance, regulatory directive or other written or oral public
statement by a Regulator made on behalf of the applicable Government Authority,
that the failure to cause RHSS to engage a Qualified Non-RHSS Broker presents
significant risk to New Residential of Adverse Action; and
(4) under any other circumstances in which NRZ Brokerage desires to engage a
third-party real estate broker; provided, however that at any given time, the
aggregate Most Recent Pre-Sales Market Value for all REO Properties in each
Covered Portfolio for which third-party real estate broker referrals are
required to be made pursuant to this Section 3(b)(4) shall not exceed [***]
percent ([***]%) of the total Most Recent Pre-Sales Market Value for all REO
Properties in such Covered Portfolio at such given time.
In the event that NRZ Brokerage requires RHSS to engage a third-party real
estate broker to list Subject REO Referrals pursuant to Sections 3(b)(1),
3(b)(2) or 3(b)(3) above, such conclusion shall be supported by the advice,
though not necessarily a formal written opinion, of duly licensed and qualified
outside counsel that the failure to use a third-party broker would present
significant risk of Adverse Action to New Residential. In the event that NRZ
Brokerage directs RHSS to engage a third-party real estate broker to list
Subject REO Referrals pursuant to Sections 3(b)(1), 3(b)(2) or 3(b)(3) above,
NRZ Brokerage agrees to (i) consult with RHSS with respect thereto for a period
of at least five (5) business days before RHSS must engage a third-party broker
and (ii) upon RHSS’s written request, provide RHSS with written analysis
supporting NRZ Brokerage’s conclusion (though a formal written opinion of
counsel shall not be required).
In the event that NRZ Brokerage requires RHSS to engage a third-party real
estate broker to list Subject REO Referrals pursuant to Section 3(b)(3), RHSS
shall be required to so engage such third-


-10-

--------------------------------------------------------------------------------





party real estate broker only for so long as such significant risk of Adverse
Action remains to warrant such requirement, as determined by NRZ Brokerage in
its reasonable discretion based on the advice, though not necessarily a formal
written opinion, of duly licensed counsel. Once NRZ Brokerage has determined
that such regulatory concerns have abated, RHSS shall be re-instated to provide
brokerage services to the related Subject REO Referrals without being required
to so engage such third-party real estate broker; provided, however, that RHSS’s
reinstatement shall not apply to listings that are then pending with third-party
real estate brokers unless and until such listings with such third-party real
estate brokers expire. If Adverse Action was commenced against or with respect
to NRZ Brokerage, NRZ Brokerage will work diligently with the applicable
Regulator to mitigate risks relating thereto.
RHSS shall notify NRZ Brokerage in writing within 30 days of receiving the
direction if RHSS reasonably believes that engaging a third-party real estate
broker is anticipated to have a negative impact on RHSS’s performance score on
the Performance Scorecard, in which case RHSS shall provide to NRZ Brokerage
data and written support of such analysis.
If RHSS so notifies NRZ Brokerage, the Parties hereto shall immediately
cooperate with one another and negotiate in good faith to enter into amendments
of the Performance Scorecard and the Service Level Metrics as applicable to the
Subject REO Referrals as to which NRZ Brokerage has directed RHSS to engage a
third-party real estate broker, and during the time in which the Parties
negotiate such amendments, NRZ Brokerage shall, at its option, either (x) allow
RHSS to market and sell the properties without engaging a third-party real
estate broker, in which case the Performance Scorecard and the existing Service
Level Metrics shall apply or (y) require RHSS to engage a third-party real
estate broker, in which case the Performance Scorecard and the Service Level
Metrics shall not apply to the properties as to which NRZ Brokerage has directed
RHSS to engage a third-party real estate broker unless and until the Parties
agree in writing to an amended set of Service Level Metrics set forth on the
Performance Scorecard; provided, however, that in the event of (y), RHSS shall
continue to track its performance under the Service Level Metrics and if, after
a period of six months, the use of third-party real estate brokers has not
materially impacted RHSS’s performance, the Service Level Metrics and the
Performance Scorecard that existed when NRZ Brokerage directed RHSS to engage
third-party real estate brokers shall apply. The Parties agree to submit all
disputes regarding appropriate Service Level Metrics to the dispute resolution
process set forth in Section 21 hereof.
Notwithstanding anything to the contrary herein, in the event that NRZ Brokerage
requires RHSS to engage a specific third-party real estate broker under this
Section 3(b), RHSS shall not have any liability for any actions of that
third-party real estate broker and NRZ Brokerage shall indemnify RHSS and hold
it harmless against claims relating to the third-party real estate broker’s
conduct to the fullest extent set forth in Section 15 of this Agreement, except
to the extent that RHSS’s or Altisource’s acts or omissions, or information
provided by RHSS or Altisource, resulted in the third-party real estate broker’s
conduct.
In the event that NRZ Brokerage requires RHSS to engage a third-party real
estate broker under this Section 3(b) but does not specify that RHSS must engage
a particular third-party real estate broker, RHSS shall retain responsibility
for the conduct of the third-party real estate broker and


-11-

--------------------------------------------------------------------------------





shall indemnify NRZ Brokerage and New Residential and hold them harmless against
claims relating to the third-party real estate broker’s conduct to the fullest
extent set forth in Section 15 of this Agreement. NRZ Brokerage hereby
represents and warrants that, as of the date hereof, NRZ Brokerage does not have
knowledge of facts or notice of circumstances under which NRZ Brokerage would
require RHSS to engage third-party real estate brokers to list Subject REO
Referrals under this Section 3(b).
(c)    Notwithstanding the provisions of Section 3(a) hereof, for all Subject
REO Referrals other than [***] REO Properties, NRZ Brokerage may direct RHSS not
to sell Subject REO Referrals in a time-limit bidding format on an auction
website (an “Online Auction”) upon the later of (i) three business days from the
date on which NRZ Brokerage gives RHSS written notice and (ii) in the event NRZ
Brokerage gives RHSS written notice while a property is within an active Auction
Cycle, three days after the end of that Auction Cycle, under the following
circumstances:
(1) the terms and provisions of the applicable Servicing Agreement prohibit the
sale of REO Properties through an Online Auction;
(2) the terms and provisions of the applicable Servicing Agreement do not
prohibit the sale of REO Properties through an Online Auction but only permit
such sale pursuant to qualifications or requirements that neither RHSS nor any
of its Affiliate entities satisfy or are able to satisfy at a given time;
(3) investors (other than New Residential in its capacity as an investor) in the
securities related to the Servicing Agreement, or counterparties to the related
Servicing Agreement, notify the securitization trustee or master servicer, New
Residential or any party acting on behalf of New Residential, including its
applicable subservicer or vendor, in writing, that the related Servicing
Agreement or Applicable Law prohibit the sale of REO Properties through an
Online Auction or that the sale of REO Properties through an Online Auction
would be a breach of New Residential’s obligations or duties under the related
Servicing Agreement;
(4) investors (other than New Residential in its capacity as an investor) in the
securities related to the Servicing Agreement, or counterparties to the related
Servicing Agreement, notify the securitization trustee or master servicer, New
Residential or any party acting on behalf of New Residential, including its
applicable subservicer or vendor, in writing, that, although the related
Servicing Agreement or Applicable Law do not prohibit the sale of REO Properties
through an Online Auction, such Servicing Agreement or Applicable Law permits
the sale of REO Properties only permit such sales pursuant to qualifications or
requirements that neither RHSS nor any of its Affiliate entities satisfy or are
able to satisfy at a given time and that the sale of REO Properties by RHSS
through an Online Auction would be a breach of New Residential’s obligations or
duties under the related Servicing Agreement;


-12-

--------------------------------------------------------------------------------





(5) NRZ Brokerage, whether on NRZ Brokerage’s own initiative or in response to a
request from RHSS, reasonably determines that, based on Adverse Action,
regulatory guidance or issuance, regulatory directive, or other written or oral
public statement by a Regulator on behalf of the applicable Government
Authority, the sale of REO Properties through an Online Auction by real estate
brokers presents significant risk to New Residential of Adverse Action;
(6) NRZ Brokerage reasonably determines that the conditions of Section 3(c)(5)
are not satisfied but that, based on Adverse Action, regulatory guidance or
issuance, regulatory directive, or other written or oral public statement by a
Regulator made on behalf of the applicable Governmental Authority, permitting
RHSS to sell REO Properties through an Online Auction presents significant risk
to New Residential of Adverse Action; and
(7) under any other circumstances in which NRZ Brokerage deems appropriate in
its reasonable discretion; provided, however that, at any given time, the total
Most Recent Pre-Sales Market Value for all REO Properties in each Covered
Portfolio for which Online Auctions are not permitted pursuant to this Section
3(c)(7) shall not exceed [***] percent ([***]%) of the total Most Recent
Pre-Sales Market Value for all REO Properties in such Covered Portfolio at such
given time.


In the event that NRZ Brokerage directs RHSS not to sell Subject REO Referrals
through an Online Auction pursuant to Sections 3(c)(1) through 3(c)(6) above,
such conclusion shall be supported by the advice, though not necessarily a
formal written opinion, of duly licensed and qualified outside counsel that
permitting the sale of REO Property through an Online Auction would present
significant risk of Adverse Action to New Residential.


In the event any of the circumstances described in Sections 3(c)(1) through
3(c)(6) are present, NRZ Brokerage agrees to (i) consult with RHSS with respect
thereto for a period of at least five (5) business days before RHSS must cease
selling REO Property through an Online Auction and (ii) upon RHSS’s written
request, provide RHSS with written analysis supporting NRZ Brokerage’s
conclusion (though provision of a formal written opinion of counsel to RHSS
shall not be required ). In the event RHSS ceases or limits the use of Online
Auctions pursuant to Sections 3(c)(1) through 3(c)(6) above, the Parties shall
convene telephonically monthly, upon the request of either Party, to reassess
whether such the facts giving rise to such cessation or limitation are still in
place and, if NRZ Brokerage determines in its sole and absolute discretion that
such facts are no longer in place (either in whole or in one or more
jurisdictions), NRZ Brokerage shall permit the use of Online Auctions in such
jurisdictions; provided, however, that the use of Online Auctions in such
jurisdictions shall not apply to listings that have at least one pending
Acceptable Offer as of the authorization date, unless (I) such listings do not
go under Active Sales Contract within 30 days of the authorization date, (II)
such listings no longer have at least one pending Acceptable Offer or (III) such
listings do go under Active Sales Contract but such Sales Contract is
subsequently cancelled.    




-13-

--------------------------------------------------------------------------------





Any Subject REO Referral for which NRZ Brokerage directs RHSS not to sell though
an Online Auction pursuant to this Section 3(c) shall be excluded for the
purposes of determining the performance score on the Service Level Metrics, as
reflected on the Performance Scorecard. NRZ Brokerage hereby represents and
warrants that, as of the date hereof, NRZ Brokerage does not have knowledge of
facts or notice of circumstances under which NRZ Brokerage would direct RHSS not
to sell Subject REO Referrals through an Online Auction under this Section 3(c).
(d)    In the event that NRZ Brokerage directs RHSS (i) to engage third-party
real estate brokers to list a Subject REO Referral pursuant to Section 3(b)(4)
and directs RHSS not to sell such Subject REO Referral through an Online Auction
pursuant to Section 3(c)(7), such directions shall count towards each of the
respective [***] percent ([***]%) thresholds specified in Sections 3(b)(4) and
3(c)(7), respectively; (ii) to engage third-party real estate brokers to list a
Subject REO Referral pursuant to Section 3(b)(4) and directs RHSS not to sell
such Subject REO Referral through an Online Auction other than pursuant to
Section 3(c)(7), such directions shall count towards the [***] percent ([***]%)
threshold specified in Section 3(b)(4) but not the [***] percent ([***]%)
threshold specified in Section 3(c)(7); and (iii) to engage third-party real
estate brokers to list a Subject REO Referral other than pursuant to Section
3(b)(4) and directs RHSS not to sell such Subject REO Referral through an Online
Auction pursuant to Section 3(c)(7), such directions shall count towards the
[***] percent ([***]%) threshold specified in Section 3(c)(7) but not the [***]
percent ([***]%) threshold specified in Section 3(b)(4).
(e)    De-Listing of Existing REO Properties.
(i)
Within ten (10) calendar days after the later of (1) NRZ Brokerage’s written
notice to RHSS that the Acquisition Date for the related Covered Portfolio has
occurred, or (2) the effective date of an agreement between Ocwen (or such other
owner of any Ocwen Portfolio or applicable Affiliate thereof) and RHSS and/or
one or more of its Affiliates whereby Ocwen (or such other owner of any Ocwen
Portfolio or applicable Affiliate thereof) has authorized RHSS to de-list
Existing REO Properties, RHSS shall de-list all Existing REO Properties that, as
of the Acquisition Date for the applicable Portfolio, (i) are not in an active
Auction Cycle, (ii) are not under an active Sales Contract, and (iii) do not
have at least one pending Acceptable Offer.

(ii)
With respect to Existing REO Properties that are in an active Auction Cycle as
of the Acquisition Date, if the property is not under active Sale Contract
within thirty calendar days of the close of the Auction Cycle, RHSS shall
de-list the property within three business days thereafter, and RHSS shall
conduct itself in accordance with the standard practices and procedures in place
prior to the Acquisition Date regarding the processing of Acceptable Offers and
Sales Contracts. If the REO Property goes under active Sales Contract within
thirty calendar days of the close of the Auction Cycle but



-14-

--------------------------------------------------------------------------------





the contract is subsequently cancelled, RHSS shall de-list the REO Property
within three (3) business days after the cancellation of the Sales Contract.
(iii)
With respect to Existing REO Properties that have at least one pending
Acceptable Offer as of the Acquisition Date, if the property is not under active
Sales Contract within thirty days of the Acquisition Date, RHSS shall de-list
the property within three business days thereafter, and RHSS shall conduct
itself in accordance with the standard practices and procedures in place prior
to the Acquisition Date regarding the processing of Acceptable Offers and Sales
Contracts. If the REO Property goes under active Sales Contract within 30
calendar days of the Acquisition Date but the contract is subsequently
cancelled, RHSS shall de-list the REO Property within three (3) calendar days
after the cancellation of the Sales Contract.

(iv)
With respect to Existing REO Properties that are under an active Sales Contract
as of the Acquisition Date but which Sales Contracts are subsequently cancelled,
RHSS shall de-list such REO Properties within three (3) calendar days after the
cancellation of the Sales Contract.

(f)    Pricing Methodology. RHSS shall list and market, and to the extent the
Subject REO Referrals are sold, facilitate the sale of, Subject REO Referrals in
accordance with the pricing methodology set forth on Exhibit 6 hereto, as such
methodology may be amended in writing from time to time pursuant to this Section
3(f); and with respect to (1) any material changes, as such changes have been
requested by RHSS and approved by NRZ Brokerage in writing; and (2) any
immaterial changes, as RHSS notifies NRZ Brokerage in writing at least five days
prior to the implementation of such change.
(i)
NRZ Brokerage shall have the right, but not the obligation, to provide a NRZ
Brokerage Directed Methodology to RHSS to apply to an individual Subject REO
Referral or multiple Subject REO Referrals, and RHSS shall comply with the NRZ
Brokerage Directed Methodology within two business days of NRZ’s Brokerage’s
direction.

(ii)
Intentionally omitted.

(iii)
As of the date hereof, the Parties agree that the pricing methodology to be used
in setting the property reserve prices shall be as set forth in Exhibit 6
hereto, which Exhibit shall be deemed updated in the event NRZ Brokerage
requests, and RHSS agrees in writing to, a different methodology in accordance
with this Section 3(f).

(iv)
If a NRZ Brokerage Directed Methodology is implemented, the Performance
Scorecard and the Service Level Metrics shall not apply to



-15-

--------------------------------------------------------------------------------





any Subject REO Referral that is the subject of and affected by such NRZ
Brokerage Directed Methodology (the “Affected Properties”), though RHSS shall
continue to track the Service Level Metrics of Affected Properties and shall
report the Service Level Metrics of Affected Properties to NRZ Brokerage
monthly. For the avoidance of doubt, the Service Level Metrics shall continue to
apply to all Subject REO Referrals unless and until each Subject REO Referral
becomes an Affected Property.


If the Affected Properties constitute greater than [***]% of the then-listed
Subject REO Referrals in the Covered Portfolios, the Affected Properties shall
be excluded from the Performance Scorecard and Service Level Metrics (as
described in the immediately preceding sentences), though RHSS shall continue to
track the Service Level Metrics of Affected Properties.
After [***] months from the implementation of the NRZ Brokerage Directed
Methodology that caused the Affected Properties to exceed [***]% of the listed
Subject REO Referrals in the Covered Portfolios, RHSS shall deliver a written
report to NRZ Brokerage reflecting the Service Level Metrics for the Affected
Properties and such report shall indicate the specific rule from the NRZ
Brokerage Directed Methodology that impacted each Affected Property. The Parties
shall then reasonably cooperate with one another and negotiate in good faith to
enter into amendments to the Performance Scorecard and the Service Level
Metrics, such reasonableness and good faith to take into account the Service
Level Metrics data available to the Parties and the number, nature and magnitude
of NRZ Brokerage Directed Methodology changes implemented with respect to the
Affected Properties over the nine-month period. During the time in which the
Parties negotiate such amendments, the Performance Scorecard and the Service
Level Metrics shall continue to not apply to the Affected Properties unless and
until the Parties agree in writing to an amended set of Service Level Metrics,
though RHSS shall continue to track the Affected Properties’ performance under
the Service Level Metrics. In the event the Parties are unable to reach
agreement regarding an amended Performance Scorecard and Service Level Metrics,
NRZ Brokerage and RHSS shall use, at NRZ’s option, either (x) the most recently
mutually agreed-upon applicable pricing methodology, in which case the
then-current Performance Scorecard and then-existing Service Level Metrics shall
apply to all non-Affected Properties or (y) the NRZ Brokerage Directed
Methodology, in which case the Affected Properties shall continue to be excluded
from the Performance Scorecard and the Service Level Metrics.
4.    Non-Covered Portfolios on Exhibit 1A. For all Portfolios listed on Exhibit
1A in which New Residential owns an economic interest but, pursuant to the Ocwen
Agreements, New


-16-

--------------------------------------------------------------------------------





Residential has not acquired title to the Portfolios’ MSR, to the extent that,
after the date hereof, New Residential acquires the contractual right to
designate a broker to market and list REO Properties associated with such
economic interests, the Parties agree to enter into a separate agreement or
agreements pursuant to which those Portfolios will be Covered Portfolios
following execution by Altisource, RHSS, Inc., RHSS CT, New Residential Mortgage
LLC and New Residential of an amendment to that certain Letter Agreement among
such parties, dated as of the date hereof to account for such Portfolios in a
manner substantially identical to the manner in which the Covered Portfolios are
treated thereunder. Any such agreements will be identical to this Agreement,
including with respect to any Commissions due thereunder, except insofar as
changes are necessary to accurately describe New Residential’s rights with
respect to the Portfolios.
5.    Commissions.
(a)In consideration for the Subject REO Referrals, NRZ Brokerage shall, subject
to Section 5(c), be entitled to receive, as its sole compensation, the
commissions in the amounts set forth below (individually and collectively,
“Commissions”) solely in connection with the sale and conveyance of Subject REO
Referrals by or through RHSS, regardless of whether RHSS elects or is directed
to engage a third-party real estate agent or broker to assist with the sale.
Payment of such Commissions will be made in accordance with Section 5(b):
(i)
With respect to Subject REO Referrals that are from the HLSS Portfolio or the
Ocwen Portfolio, in each case other than Existing REO Referrals, [***] REO
Properties, or [***] REO Properties, which referral occurs prior to the date
that is the earlier of (1) [***] months after the Acquisition Date related to
the MSRs for the Portfolio containing the loan that was previously secured by
such REO Property, and (2) [***] months from the date of this Agreement:

[***]
(ii)
With respect to Subject REO Referrals, in each case other than Existing REO
Referrals, [***] REO Properties, or [***] REO Properties, that are from (1) the
HLSS Portfolio or the Ocwen Portfolio, which referral occurs on or after the
date which is the earlier of (a) [***] months after the Acquisition Date related
to the MSRs for the Portfolio containing the loan that was previously secured by
such REO Property, and (b) [***] months from the date of this Agreement, or (2)
the PHH Portfolio, which referral occurs at any time during the term of this
Agreement:

[***]
(iii)
[***] REO Properties. With respect to a Subject REO Referral that is [***]:



-17-

--------------------------------------------------------------------------------





[***]
(iv)
[***] REO Properties. With respect to a Subject REO Referral that is [***], the
commission to NRZ Brokerage will be [***]. The Parties may agree in writing on
alternative commission terms for [***] REO Properties on a case-by-case basis.

(v)
Existing REO Properties. Notwithstanding the foregoing in this Section 5(a),
with respect to a Subject REO Referral that is an Existing REO Property at the
time of the sale and conveyance of Subject REO Referrals, the commission to NRZ
Brokerage will be [***].

(vi)
With respect to a Subject REO Referral that is from a Covered Portfolio other
than the HLSS Portfolio, Ocwen Portfolio, or PHH Portfolio, a commission equal
to an amount to be determined by the Parties with respect to each Portfolio when
it becomes a Covered Portfolio in accordance with this Agreement.

(b)    It is the intent of the Parties that Commissions be paid to NRZ Brokerage
by the escrow agent from the proceeds at the closing of the sale of any Subject
REO Referrals (“Closing”). RHSS shall wire or cause to be wired, the
Commissions, in immediately available funds, to the bank account designated by
NRZ Brokerage to RHSS in writing. RHSS shall provide NRZ Brokerage’s wiring
instructions to the escrow agent. RHSS shall cause the Commissions to be
documented in the relevant settlement statement prior to or at Closing. RHSS
shall pay (or cause to be paid) to NRZ Brokerage (i) ninety percent (90%) of the
total Commissions due NRZ Brokerage pursuant to Section 5 arising out of sales
of Subject REO Referrals within five (5) business days following the Closings
for such sales of Subject REO Referrals and (ii) inclusive of the amounts paid
under clause (i), one hundred percent (100%) of the total Commissions due NRZ
Brokerage pursuant to Section 5 arising out of sales of Subject REO Referrals
within fifteen (15) business days following the Closings for such sales of
Subject REO Referrals; provided, however that RHSS shall not be responsible for
delays in timing of the payment of Commissions (and such delays shall not count
towards the foregoing payment timelines) to the extent caused by Applicable Law
restricting or precluding RHSS or the Altisource Affiliated Escrow Agent from
making such payment or any litigation, court order, faulty wiring instructions
provided by NRZ Brokerage and operational issues with the wiring or receiving
bank; provided further, that, RHSS shall use its commercially reasonable efforts
to remediate any issue(s) resulting in delayed payment to NRZ Brokerage. In the
event that delays in payment to NRZ Brokerage, no matter the reason for the
delay, impact more than 5% of the Commissions owed to NRZ Brokerage at any given
time, RHSS shall provide to NRZ Brokerage a written action plan for remediating
the delays and shall provide NRZ Brokerage with monthly status reports regarding
RHSS’s progress under the applicable action plan.
NRZ Brokerage hereby provides RHSS with the authority to collect, and NRZ
Brokerage will cooperate in RHSS’s collection of, any remaining amounts owed on
the Commissions on NRZ


-18-

--------------------------------------------------------------------------------





Brokerage’s behalf. NRZ Brokerage understands and agrees that Commissions
payable to NRZ Brokerage are its full and complete compensation under this
Agreement and RHSS shall have no responsibility for any payments to other
service providers unless directly engaged or agreed to in writing by RHSS. NRZ
Brokerage shall provide “read-only” bank account access to RHSS for the purpose
of tracking NRZ Brokerage’s receipt of Commissions; failure to do so (or to
otherwise provide RHSS with substantially real-time information necessary for
RHSS to determine whether all Commissions have been received by NRZ Brokerage)
shall, solely with respect to the Commissions with respect to which NRZ
Brokerage failed to provide such access and information, suspend any liability
for RHSS due it any failure to deliver or cause to be delivered Commissions to
NRZ Brokerage within the time period specified in the preceding paragraph and
any termination rights associated therewith. If the monthly report shows that
NRZ Brokerage has received more Commissions than to which it is entitled
hereunder (due to timing issues or otherwise) or to the extent that RHSS is
otherwise aware that NRZ Brokerage has received more Commissions than to which
it is entitled hereunder (due to timing issues or otherwise), NRZ Brokerage
shall remit such excess amounts to RHSS within two (2) business days of NRZ
Brokerage’s knowledge of an overpayment or receipt of a written request from
RHSS for such payment, which such request shall direct NRZ Brokerage to the
monthly report that reflects such excess amounts or, if the related monthly
report is insufficient for such purposes or has not been provided, shall include
other supporting documentation; provided, however, that to the extent NRZ
Brokerage believes that RHSS may have made a payment of Commissions to NRZ
Brokerage in excess of the Commissions to which NRZ Brokerage is entitled, NRZ
Brokerage shall notify RHSS of such belief within two (2) business days and
shall reasonably cooperate with RHSS in investigating such excess payment.
(c)    NRZ Brokerage shall not be entitled to receipt of any Commissions (and
any prior right shall automatically terminate) upon the termination of the
listing agreement with respect to any Subject REO Referral.
6.    Compliance with Laws; Authority; Broker License.
(a)Each Party agrees that it will materially comply with Applicable Laws in the
performance of its obligations hereunder and in the operation of its business.
No Party will take actions in violation of Applicable Law that could reasonably
be expected to result in a material liability being imposed on the other Party.
(b)NRZ Brokerage hereby represents and warrants to RHSS that, as of the date of
this Agreement (i) Exhibit 1A is an accurate and complete list of the Portfolios
New Residential has acquired or contracted to acquire from Ocwen, which for the
avoidance of doubt includes all MSRs that are subject to the Ocwen Agreements,
(ii) Exhibit 2 is an accurate and complete list of the Portfolios of MSRs New
Residential has contracted to acquire from PHH Mortgage Corporation, pursuant to
the Agreement for Purchase and Sale of Mortgage Servicing Rights, dated as of
December 28, 2016, by and among, New Residential Mortgage LLC, PHH Mortgage
Corporation and PHH Corporation, (iii) to its knowledge, it has, or will have,
as applicable, the right to market and sell the Subject REO Referrals and to
refer the Subject REO Referrals to RHSS to market and sell such REO Properties;
provided, however, that NRZ Brokerage’s ability to refer the Subject


-19-

--------------------------------------------------------------------------------





REO Referrals in the PHH Portfolios to RHSS is subject to PHH Mortgage
Corporation’s approval of RHSS as a vendor, (iv) it is not aware of any event or
circumstance, either ongoing or imminent, that would require NRZ Brokerage to
require RHSS to engage a third-party real estate broker to list Subject REO
Referrals pursuant to Section 3(b) hereof, (v) it is not aware of any event or
circumstance, either ongoing or imminent, that would require NRZ Brokerage to
direct RHSS not to use an Online Auction in the sale of Subject REO Referrals
pursuant to Section 3(c) hereof, (vi) it has all requisite corporate or other
entity power and authority to enter into, deliver and fully perform its
obligations under, this Agreement, (vii) the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
and thereby have been duly and properly approved and validly authorized by all
requisite corporate or other entity action on its part, (viii) this Agreement
has been duly executed and delivered by NRZ Brokerage and (ix) no consent,
approval, order or authorization of, or registration, declaration or filing
with, or notice to any governmental authority or other third party is necessary
or required to be made or obtained by NRZ Brokerage to enable it to lawfully
execute and deliver, enter into, and perform its obligations under this
Agreement. This Agreement constitutes a valid and binding obligation of NRZ
Brokerage, enforceable against NRZ Brokerage in accordance with the terms
hereof. NRZ Brokerage further covenants that it will use best efforts during the
term of the Agreement to maintain its rights to appoint RHSS as the exclusive
listing and seller agent for the Subject REO Referrals.
(c)RHSS hereby represents and warrants to NRZ Brokerage that, as of the date of
this Agreement (i) it has all requisite corporate or other entity power and
authority to enter into, deliver and fully perform its obligations under, this
Agreement, (ii) the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby and thereby have been
duly and properly approved and validly authorized by all requisite corporate or
other entity action on its part, (iii) this Agreement has been duly executed and
delivered by RHSS, (iv) no consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to any governmental
authority or other third party is necessary or required to be made or obtained
by RHSS to enable it to lawfully execute and deliver, enter into, and perform
its obligations under this Agreement, (v) RHSS has no knowledge of any pending
material regulatory investigation or proceeding or any pending material
litigation matters related to the brokerage services contemplated in this
Agreement other than those disclosed by RHSS to NRZ Brokerage in writing prior
to the date of this Agreement, which matters are included among those listed on
Schedule A hereto (the “Disclosed Matters”), and (vi) RHSS has disclosed to NRZ
Brokerage in writing a description of the material aspects of the current status
of each Disclosed Matter and all material developments regarding each Disclosed
Matter known to RHSS as of the date of this Agreement that remain relevant to
each such Disclosed Matter as of the date of this Agreement. This Agreement
constitutes a valid and binding obligation of RHSS, enforceable against RHSS in
accordance with the terms hereof.
(d)NRZ Brokerage represents and warrants that, as of the date of this Agreement,
it is a duly and validly licensed broker in the State of California (“First
Licensed Jurisdiction”), and covenants to at all times during the term of this
Agreement have and maintain an active brokerage


-20-

--------------------------------------------------------------------------------





license in the First Licensed Jurisdiction. NRZ Brokerage further represents and
warrants that, as of the date of this Agreement, it is legally qualified as
necessary to receive the Commissions from any and all sales of REO Property in
the jurisdictions listed on Exhibit 8 to this Agreement, which such Exhibit may
be amended in writing by NRZ Brokerage from time to time. NRZ Brokerage
covenants that it will maintain for the duration of the Agreement all
qualifications necessary for it to properly and legally receive the Commissions
and will promptly notify RHSS in writing to the extent it is no longer in
compliance with this covenant. Notwithstanding anything contained herein to the
contrary, in the event that at any time NRZ Brokerage is not validly licensed in
the First Licensed Jurisdiction or is otherwise not authorized or legally
qualified to accept payment of Commissions in accordance with Applicable Laws of
the jurisdictions where NRZ Brokerage provides referrals, NRZ Brokerage shall
not be entitled to receive any Commissions from Closing Proceeds arising from
transactions completed prior to such time as NRZ Brokerage is duly licensed in
the First Licensed Jurisdiction and authorized and legally qualified to receive
Commissions in the jurisdiction where the property is located, or during any
period when NRZ Brokerage is not duly licensed in the First Licensed
Jurisdiction and authorized and legally qualified to receive payments of
Commissions in accordance with Applicable Law of the jurisdiction where the
property is located.
(e)As of the date hereof and other than as set forth in Exhibit 4 hereto, as
updated on a quarterly basis, RHSS represents and warrants that it is a duly and
validly licensed broker in each jurisdiction where REO Property in Covered
Portfolios is located and at all times during the term of this Agreement.
(f)RHSS will take appropriate action to safeguard any personally identifiable
consumer information, including any non-public Personal Information it may
receive about a customer or consumer of NRZ Brokerage as a result of the Subject
REO Referrals. Such action includes, but is not limited to, maintaining
firewalls and password-protected systems, as well as maintaining and enforcing
policies and procedures to protect consumer information from unauthorized access
or misuse. In the event a breach of RHSS’s security measures occurs and to the
extent such breach involves Personal Information relating to a Subject REO
Referral or a Covered Portfolio, RHSS will promptly notify NRZ Brokerage and, at
RHSS’s sole expense, provide any and all notifications relating to any breach of
Personal Information that Applicable Law requires to be given to consumers, law
enforcement agencies, regulatory agencies or other parties. For purposes of this
subparagraph (f), “Personal Information” means consumer information that is
covered under applicable data breach notification laws
(g)[Intentionally omitted].
7.    Review and Oversight of RHSS’s Compliance and Performance. Upon written
notice to RHSS and Altisource, NRZ Brokerage shall have the right to audit and
review RHSS’s operations, policies and procedures and sales performance as set
forth in Exhibit 5A hereto, which terms are expressly incorporated into this
Agreement.


-21-

--------------------------------------------------------------------------------





8.    Opportunity to Bid.    In the event that New Residential acquires MSRs in
non-Covered Portfolios following execution of this Agreement, NRZ Brokerage
shall provide RHSS and Altisource an opportunity to submit a proposal pursuant
to which the Portfolios to which such MSRs apply could become Covered
Portfolios.
9.    Competitive Terms.  The Parties agree and acknowledge that, unless
otherwise approved in writing by NRZ Brokerage, the Commissions set forth herein
are based upon a cumulative commission paid from the sale of any Subject REO
Referral of the Standard Seller Commission Percentage, such total commissions
being the prevailing market rate for REO brokerage services as of the date
hereof. Each of the Parties shall have the right, but not the obligation, to
conduct market studies during the term of this Agreement at its sole cost and
expense, provided such market studies are done in good faith solely for the
purpose of assisting in evaluating the prevailing market ranges for REO
brokerage services in the applicable jurisdiction and negotiating adjustments as
may be required to ensure that the owners of REO Properties are not being
charged outside of applicable market ranges for brokerage services in such
applicable jurisdiction.
(a)    If the market studies reflect that market rates for REO brokerage
services have decreased, NRZ Brokerage, on New Residential’s behalf, has the
right to determine, in its reasonable discretion, whether to decrease the Total
Seller Payable Commission for Subject REO Referrals. If the Total Seller Payable
Commission decreases in accordance with this Section 9, the Subject REO
Referrals shall become [***] REO Properties, in connection with which the
Parties agree to adjust their respective portions of the Total Seller Payable
Commissions in accordance with Section 5(a)(iii) of this Agreement. NRZ
Brokerage, on New Residential’s behalf, retains sole and absolute discretion
regarding the magnitude of the applicable decrease to the Total Seller Payable
Commissions applicable to Subject REO Referrals.
(b)    If the market studies reflect that the market rates for REO brokerage
services have increased, NRZ Brokerage, on New Residential’s behalf, has the
right to determine, in its reasonable discretion, whether to permit RHSS to
increase the Total Seller Payable Commission for Subject REO Referrals. NRZ
Brokerage, on New Residential’s behalf, retains sole and absolute discretion
regarding the magnitude of the applicable increase to the Total Seller Payable
Commissions applicable to Subject REO Referrals. In the event NRZ Brokerage
authorizes RHSS to increase the Total Seller Payable Commission, the Parties
shall split (i) [***] any portion of any such increase causing the Total Seller
Payable Commission to be in excess of the Standard Seller Commission Percentage
and (ii) any portion of any such increase that does not cause the Total Seller
Payable Commission to be in excess of the Standard Seller Commission Percentage
as reflected below:
[***]
(c)    To the extent that the Parties fail to agree on whether increases or
decreases to the Total Seller Payable Commission is appropriate (or on the
magnitude of any such increases or decreases), the Parties may in their
respective sole and absolute discretion (but need not) engage


-22-

--------------------------------------------------------------------------------





in the dispute resolution process set forth in Section 21 of this Agreement;
provided, however that, for the avoidance of doubt, neither Party shall have the
right to force the other Party to engage in such process.
10.    Assignments, Successors.
(a)    The Parties’ rights under this Agreement shall continue in full force and
effect and shall not be affected by the sale (or other transfer of a Covered
Portfolio) by New Residential of MSRs to New Residential Affiliate.
(b)    Neither this Agreement nor the obligations of each Party hereunder may be
assigned or otherwise transferred by operation of law or otherwise, in each
case, in whole or in part (a “Transfer”), by either Party without the other
Party’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed and any such attempted Transfer without such consent
shall be void; provided, however, that such consent shall not be required in the
event that (1) RHSS Transfers this Agreement in accordance with a Permitted
Transfer (as defined in the Guaranty) thereof, (2) NRZ Brokerage Transfers this
Agreement to an Affiliate, or (3) NRZ Brokerage undergoes one or more
transactions under which (i) NRZ Brokerage or the business of NRZ Brokerage
relating to this Agreement is acquired by or merges with another party and the
acquiring or surviving entity succeeds NRZ Brokerage as to this Agreement, (ii)
all or substantially all of the assets of NRZ Brokerage or the business of NRZ
Brokerage relating to this Agreement is acquired by another party and such other
party succeeds NRZ Brokerage as to this Agreement, (iii) NRZ Brokerage assigns
this Agreement in connection with a sale of all or substantially all of its
assets, or (iv) NRZ Brokerage spins off the business relating to this Agreement
into one or more separate entities and such one or more separate entities
succeed NRZ Brokerage as to this Agreement; provided, further, that nothing
herein shall in any way restrict any direct or indirect assignment, sale or
other transfer of the equity interests of NRZ Brokerage, whether by operation of
law or otherwise.
(c)    If RHSS wishes to execute a Transfer (other than as specified in Section
10(b)(1) herein), RHSS shall provide to NRZ Brokerage in writing the identity of
the proposed successor or assignee, such writing to be deemed RHSS’s
Confidential Information (as that term is defined in the Vendor Management
Addendum) and subject to the restrictions contained in Section 14 of the Vendor
Management Addendum. NRZ Brokerage agrees that, (1) it will respond to such
writing with an approval or rejection of such proposed Transfer within no more
than five (5) business days and (2) it will apply its reasonable discretion in
evaluating, approving or rejecting a proposed Transfer and that such discretion
shall be limited to analyzing whether or not such Transfer exposes NRZ Brokerage
or New Residential to a non-de minimis increased risk relating to (A) the
financial health or operational capabilities of the counterparty, (B) the
quality of performance of the services provided under this Agreement, or (C)
regulatory compliance matters. If NRZ Brokerage rejects a requested Transfer
and, RHSS believes (as evidenced by written notice to NRZ Brokerage) that NRZ
Brokerage’s determination was not made in accordance with the requirements of
this Section


-23-

--------------------------------------------------------------------------------





10(c), the Parties shall submit the dispute regarding NRZ Brokerage’s
determination to the dispute resolution process set forth in Section 21 hereof.
During the pendency of such dispute resolution process, RHSS shall not be
permitted to affect a Transfer. The parties will use their best efforts to
conduct the dispute resolution process on an expedited basis.
11.    Amendments. This Agreement shall be binding upon and inure solely to the
benefit of each Party hereto and their respective permitted successors and
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement. This Agreement may be
amended only by written instrument signed by all of the Parties to this
Agreement except for Exhibit 1B (pursuant to Section 2(q)(ii) hereto), Exhibit 6
(pursuant to Section 3(f) hereto), and Exhibit 8 (pursuant to Section 6(d)
hereto), which need not be signed but must otherwise be agreed to in writing
(including via electronic mail).
12.    Severability. If any one or more terms or other provisions of this
Agreement are invalid, illegal or legally incapable of being enforced by any
rule of law or public policy, or otherwise violates Applicable Law, (a) to the
extent legally permissible, rather than being stricken, such terms or
provisions, shall (1) first be interpreted, and (2) second shall be modified in
a manner so as to give maximum effect to the intent of the Parties and the
economic benefits from REO Property sales conferred on RHSS and Altisource, on
the one hand, and NRZ Brokerage and New Residential, on the other, and (b) only
such terms or provisions shall be modified or stricken with all other sections
remaining in effect in accordance with the terms hereof. For the avoidance of
doubt, in the event Applicable Law precludes NRZ Brokerage from receiving any
Commissions in connection with the Subject REO Referrals, all other sections and
provisions of the Agreement shall remain in effect to the extent permissible
under Applicable Law. In the event the entire structure of this Agreement is
invalid, illegal or legally incapable of being enforced by any rule of law or
public policy, or otherwise violates Applicable Law, the Agreement shall be void
in its entirety.
13.    Counterparts. This Agreement may be executed in two counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
14.    Notices. All notices, requests, claims and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by facsimile or other generally
accepted means of electronic transmission, or by registered or certified mail
(postage prepaid, return receipt requested) or commercial overnight courier to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified by like notice):




-24-

--------------------------------------------------------------------------------





If to RHSS:
REALHome Services and Solutions, Inc. 

 
1000 Abernathy Road, Suite 245 

 
Atlanta, GA 30328
 
Attention:    Corporate Secretary
 
Email: contractmanagement@altisource.com

If to NRZ Brokerage:    
New Residential Sales Corp.
 
1345 Avenue of the Americas, 45th Floor
 
New York, New York 10105
 
Attention: [***]
 
Email:     [***]

With a copy to:
New Residential Sales Corp.
 
1345 Avenue of the Americas, 45th Floor
 
New York, New York 10105
 
Attention: [***]
 
Email:     [***]



Either Party from time to time may change its address, facsimile number or other
information for the purpose of notices to such Party by giving notice in the
manner provided for herein specifying such change to the other Party.
15.    Indemnification. RHSS agrees to defend and indemnify NRZ Brokerage and
New Residential for, and to hold NRZ Brokerage and New Residential harmless
against, any claim, penalty, loss, liability or expense of any kind whatsoever
asserted by third parties (collectively, “Third Party Claims”), that arise from,
are a result of or, are in connection with RHSS’s conduct, or the conduct of any
assignees, subcontractors, delegates, Altisource Affiliates, or third parties
performed on RHSS’s behalf (collectively, “RHSS Representatives”), in its
capacity as listing agent for REO Properties referred by NRZ Brokerage or
arising from, resulting from, or in connection with RHSS’s duties or obligations
under this Agreement (an “NRZ Indemnity Claim”), whether or not the possibility
of such losses has been disclosed to RHSS in advance or whether or not such
losses could have been reasonably foreseen by RHSS, except to the extent such
Third Party Claims are caused by the actions of New Residential or any
assignees, subcontractors, delegates, or third parties acting on New
Residential’ s behalf (collectively, “New Residential Representatives”) or RHSS
Representatives acting consistently with or otherwise in accordance with the
instructions of a New Residential Representative (each an “NRZ Indemnity Claim
Exception,” and such NRZ Indemnity Claim Exceptions being excluded from the
definition of an NRZ Indemnity Claim). RHSS will reimburse NRZ Brokerage and New
Residential for any and all damages, losses, costs or expenses of any kind
whatsoever including, but not limited to, reasonable attorneys’ fees that NRZ
Brokerage or New Residential incurs in connection with any Third Party Claim.


-25-

--------------------------------------------------------------------------------





NRZ Brokerage agrees to defend and indemnify RHSS and all Altisource Affiliates
for, and to hold RHSS and Altisource Affiliates harmless against, any Third
Party Claims that arise from, are a result of, or are in connection with the
conduct of any New Residential Representatives in connection with NRZ
Brokerage’s duties or obligations under this Agreement, whether or not the
possibility of such losses has been disclosed to RHSS in advance or whether or
not such losses could have been reasonably foreseen by NRZ Brokerage, except to
the extent such Third Party Claims are the subject of an NRZ Indemnity Claim (an
“RHSS Indemnity Claim”). NRZ Brokerage will reimburse RHSS and all Altisource
Affiliates for any and all damages, losses, costs or expenses of any kind
whatsoever including, but not limited to, reasonable attorneys’ fees that RHSS
or any Altisource Affiliate incurs in connection with any Third Party Claim.
Any Party that is required to indemnify the other Party hereto is referred to
herein as the “Indemnifying Party.”
Each indemnified party shall give written notice as promptly as reasonably
practicable to the Indemnifying Party of any action commenced against it in
respect of which indemnity may be sought hereunder; provided, however, that the
failure to so notify the Indemnifying Party shall not relieve such Indemnifying
Party from any liability that it may have under this Section 15, except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses or otherwise) by such failure; and provided,
further, that the failure to so notify the Indemnifying Party shall not relieve
such Indemnifying Party from any liability that it may have to the indemnified
party otherwise than under this Section 15.
Upon request of the indemnified party, the Indemnifying Party shall retain for
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others the Indemnifying Party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding as incurred. If any action is brought against any indemnified
party and it notifies the Indemnifying Party of the commencement thereof, the
Indemnifying Party may participate at its own expense in the defense of any such
action. The Indemnifying Party may elect to assume the defense of any such
action, with counsel reasonably satisfactory to such indemnified party by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from the indemnified party. In any such proceeding, any
indemnified party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
unless (i) the Indemnifying Party and the indemnified party shall have agreed in
writing to the retention of such counsel, (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnifying Party
and the indemnified party and representation of both parties by the same counsel
would constitute a conflict of interest under applicable professional
responsibility codes due to actual or potential differing interests between them
or (iii) the Indemnifying Party shall have failed to designate within a
reasonable period of time counsel reasonably satisfactory to the indemnified
party. In no event shall the Indemnifying Party be liable for fees and expenses
of more than one counsel in any one jurisdiction (separate from its own counsel
and any necessary local counsel) for all indemnified parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent; provided, however, that such


-26-

--------------------------------------------------------------------------------





consent may not be unreasonably withheld. However, if settled with such consent
or if there be a final non-appealable judgment entered by a court of competent
jurisdiction for the plaintiff, the Indemnifying Party shall indemnify the
indemnified party from and against any Liability by reason of such settlement or
judgment to the extent required by this Section 15. If the Indemnifying Party
assumes the defense of any proceeding, it shall be entitled to settle such
proceeding with the consent of the indemnified party (not to be unreasonably
withheld, delayed or conditioned) or, if such settlement provides for the
unconditional release of the indemnified party from all liability on any claims
that are the subject matter of such proceeding, without the consent of the
indemnified party. Notwithstanding the foregoing, if at any time an indemnified
party shall have requested the Indemnifying Party, in writing, to reimburse the
indemnified party for reasonable fees and expenses of counsel incurred in good
faith or any other reasonable expenses incurred in good faith for which, in each
such case, the Indemnifying Party is obligated under this paragraph, the
Indemnifying Party agrees that it shall be liable for any reasonable settlement
of any proceeding effected without its written consent if (a) such settlement is
entered into more than sixty (60) days after receipt by the Indemnifying Party
of the aforesaid request, (b) the Indemnifying Party shall not have reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement and (c) such settlement or compromise or consent does not include a
statement as to, or an admission of, fault, culpability, negligence or a failure
to act by or on behalf of the Indemnifying Party or an agent thereof.
16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to applicable
principles of conflicts of law.
17.    Intentionally Omitted.
18.    Term of Agreement; Contingent Term. Subject to the other terms and
provisions of this Agreement, the term of this Agreement shall be from the date
hereof through August 31, 2025.
In addition to the Termination Events set forth in Section 19 hereof, RHSS shall
have the right to terminate this Agreement by written notice to NRZ Brokerage,
if New Residential and Altisource fail to enter into that certain services
agreement contemplated by the Services LOI prior to the expiration or earlier
termination of such Services LOI (as extended). Such termination shall be
effective as of ninety (90) days after NRZ Brokerage’s receipt of written notice
from RHSS that RHSS is exercising its rights under this Section 18, or such
earlier date following such delivery of such written termination notice as NRZ
Brokerage may specify in writing to RHSS.
19.    Termination Events.
(a)    This Agreement may be terminated at any time during the term hereof by
mutual written agreement of the Parties or upon written notice of termination
(delivered within the timeframe set forth in Section 19(f)) by any Party having
the right to terminate this Agreement pursuant to this Section 19 (the
“Terminating Party”) to the other Party (the “Non-Compliant Party”) following
the occurrence of one or more of the following events, after giving effect to
any applicable


-27-

--------------------------------------------------------------------------------





grace periods, cure periods or conditions specified herein (each, a “Termination
Event”), subject to Section 19(g):
(i)    Failure to Maintain Licenses, Etc. By NRZ Brokerage, if RHSS fails to
maintain a license, approval or qualification (which, for the avoidance of
doubt, shall not include any membership to any multiple listing service), which
failure prohibits RHSS from performing its obligations materially in the manner
required hereunder (other than any such failure described in clause (1), (2) or
(3) below), which failure continues uncured for a period of [***] days after
RHSS’s receipt of written notice of such failure (or, in the case of an
expiration, [***] days after the expiration date), provided that this [***] day
cure period shall only apply if (A) such failure is capable of being cured; (B)
RHSS is diligently (as reasonably evidenced to the Terminating Party in writing)
attempting to cure such failure, (C) upon NRZ Brokerage’s reasonable written
request, the RHSS provides written updates and/or participates in conference
calls to provide status updates to NRZ Brokerage, and (D) there shall not have
been within any 90-day period during which a failure has occurred by RHSS a
failure in [***] or more states. Notwithstanding the foregoing, the following
shall not constitute a Termination Event in favor of NRZ Brokerage under this
Section 19(a)(i):
(1)    
(A)    in the case of any suspension, revocation or other material limitation of
any license, approval or qualification by the applicable Governmental Authority
necessary for RHSS to sell Subject REO Referrals, RHSS (a) has satisfied its
obligations under Section 7(c) of the Vendor Management Addendum, and (b)
provides written notice to NRZ Brokerage as promptly as possible, and in any
event within two (2) business days, of RHSS’s receipt of written notice that
such suspension, revocation, or limitation has become effective; or
(B)    in the case of an expiration of a license, approval, or qualification
necessary for RHSS to sell Subject REO, RHSS provides notice as promptly as
possible, and in any event within two (2) business days of such expiration
becoming effective; and
(C)    in the case of either clause (A) or (B) above, RHSS:
(1)    has provided in writing to NRZ Brokerage the identity of a licensed and
qualified third party replacement broker, (x) for which RHSS has satisfied the
requirements set forth in the Vendor Management Addendum, including, without
limitation, Section 10 thereof, accompanied by reasonable documentation
evidencing the satisfaction of such


-28-

--------------------------------------------------------------------------------





requirements, and (y) NRZ Brokerage has approved such replacement broker, which
approval shall not be unreasonably withheld, conditioned or delayed if RHSS has
satisfied clause (x) above;
(2)    has engaged such replacement broker, effective no later than the date
such license, approval, or qualification expires or is suspended, revoked or
materially limited, and
(3)    is diligently (as reasonably evidenced to NRZ Brokerage in writing)
attempting to re-establish its own license, approval, or qualification; or
(2)    RHSS does not possess such license, approval, or qualification as of the
date of this Agreement, and has disclosed the absence of such license, approval
or qualification on Exhibit 4 to this Agreement; or
(3)    during the term of this Agreement, RHSS:
(A)    elects to surrender or not renew any license, approval or qualification;
(B)    provides written notice of such election to NRZ Brokerage at least 60
days in advance of such surrender or expiration becoming effective, which
written notification shall include a reasonably detailed explanation of RHSS’s
reasonable business considerations for such election, and
(C)    satisfies the requirements of clauses (1)(C)(1) and (1)(C)(2) above.
(ii)    Non-Compliance with Applicable Law.
(1)    By the Terminating Party, if the Non-Compliant Party fails to comply with
Applicable Laws in a material respect as required to perform its obligations
under this Agreement (other than any such failure described in clause (A), (B)
or (C) below), where such failure (A) is finally adjudicated, or otherwise forms
the basis for a documented finding by a Regulator, which the Non-Compliant Party
has the right to challenge but which right the Non-Compliant Party has waived or
exhausted, but (B) does not (1) result in a written notice of an enforcement
action, consent order, material sanction, fine, penalty, other adversarial
proceeding against the Terminating Party (or, if the


-29-

--------------------------------------------------------------------------------





Terminating Party is NRZ Brokerage, New Residential) by a Regulator, which, in
each case, has or could reasonably be expected to have a material adverse effect
on the business or operations of the Terminating Party (or, if the Terminating
Party is NRZ Brokerage, of New Residential), or result in any other material
judgment, material liability, or other material adverse effect to the
Terminating Party (or, if the Terminating Party is NRZ Brokerage, to New
Residential), or (2) reflect a substantially concurrent and ongoing pattern of
material violations or material non-compliance as to substantially the same type
of conduct across [***] or more states, and (C) the failure continues uncured
for a period of [***] days following the Non-Compliant Party’s receipt of notice
of the adjudication or finding referenced in clause (A) (which cure period
applies only if the failure is curable); provided, however, that if (i) such
failure is capable of being cured but cannot reasonably be cured within such
[***] day period, (ii) the Non-Compliant Party is diligently (as reasonably
evidenced to the Terminating Party in writing) attempting to cure the same, and
(iii) upon the Terminating Party’s reasonable written request, the Non-Compliant
Party provides written updates and/or participates in conference calls to
provide status updates to the Terminating Party, then such [***] day period
shall be extended for an additional [***] days. Notwithstanding the foregoing,
the following shall not constitute a Termination Event under this Section
19(a)(ii):
(A)    Any failure to maintain a material license, approval or qualification,
which is subject to Section 19(a)(i) above;
(B)    Any non-compliance within the scope of the Disclosed Matters and the
written descriptions thereof provided by RHSS to NRZ Brokerage referenced in
Section 6(c)(vi) of this Agreement;
(C)    Any such failure to comply with applicable laws or regulations caused by,
or arising directly out of, the structure of (1) the Agreement itself, or (2)
other agreements between RHSS (or its Affiliates) and New Residential, but not
caused by any violation by RHSS or any Altisource Affiliates of any obligation
arising under any such agreement.
(2)    By the Terminating Party, if the Non-Compliant Party fails to comply with
Applicable Laws in a material respect as required to perform its obligations
under this Agreement (other than any such failure described in Section
19(a)(ii)(1)(A), (B) or (C) above), where such failure (A) is finally
adjudicated, or otherwise forms the basis for a documented finding, by a


-30-

--------------------------------------------------------------------------------





Regulator, which the Non-Compliant Party has the right to challenge but which
right the Non-Compliant Party has waived or exhausted, and (B) either (i)(x)
results in a written notice of an enforcement action, consent order, material
sanction, fine, penalty, other adversarial proceeding against the Terminating
Party (or, if the Terminating Party is NRZ Brokerage, New Residential) by a
Regulator, which, in each case, has had or could reasonably be expected to have
a material adverse effect on the business or operations of the Terminating Party
(or, if the Terminating Party is NRZ Brokerage, of New Residential), or (y)
results in any other material judgment, material liability, or other material
adverse effect to the Terminating Party (or, if the Terminating Party is NRZ
Brokerage, to New Residential), or (ii) reflects a substantially concurrent and
ongoing pattern of material violations or material non-compliance as to
substantially the same type of conduct across [***] or more states.
(iii)    Regulatory Allegations of Non-Compliance. By NRZ Brokerage, if NRZ
Brokerage (or any Affiliate) receives written notice of an adversarial
proceeding by any Regulator, of which New Residential is the target or is the
subject of alleged violations of Applicable Law or regulations, which (A)
results from any allegations of the failure of, or the actual failure of,
Altisource, RHSS, or RHSS CT (including any Altisource Affiliate performing
services indirectly for NRZ Brokerage on behalf of RHSS or RHSS CT) to comply
with Applicable Laws in a material respect (other than any such failure
described in Section 19(i)), and (B) could reasonably be expected to have a
material adverse effect on the business or operations of New Residential.
(iv)    Involuntary Bankruptcy; Appointment of Receiver, Etc.  By either Party,
if (A) a court of competent jurisdiction shall enter a decree or order for
relief in respect of the Non-Compliant Party or its parent company (i.e., in the
case of RHSS, Altisource, or in the case of NRZ Brokerage, New Residential
Investment Corp.) in an involuntary case under the Bankruptcy Code or under any
other applicable U.S. federal, state or foreign bankruptcy, insolvency or
similar law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable U.S. federal,
state or foreign law; or (B) an involuntary case shall be commenced against the
Non-Compliant Party or its parent company under the Bankruptcy Code or under any
other applicable U.S. federal, state or foreign bankruptcy, insolvency or
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, conservator, custodian or other officer having similar
powers over the Non-Compliant Party or its parent company, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee,
conservator or other custodian of the for all or substantially all of its
property; or a warrant of attachment, execution or similar process shall have
been issued against all or substantially all of the property of the
Non-Compliant Party or its parent


-31-

--------------------------------------------------------------------------------





company, and any such event described in this clause (B) shall continue for
[***] without having been dismissed, bonded or discharged.
(v)    Voluntary Bankruptcy; Appointment of Receiver, Etc.  By either Party, if
(A) the Non-Compliant Party or its parent company shall have an order for relief
entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable U.S. federal, state or foreign
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee,
conservator or other custodian for all or a substantial part of its property; or
the Non-Compliant Party or its parent company, shall make any assignment for the
benefit of creditors or (B) the Non-Compliant Party or its parent company shall
be unable, or shall fail generally, or shall admit in writing its inability, to
pay its debts as such debts become due; or the board of directors (or similar
governing body) of the Non-Compliant Party or its parent company (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to herein.
(vi)    Altisource Going Concern. By NRZ Brokerage, if the auditors or
management of Altisource Portfolio Solutions S.A., Altisource, or RHSS (but only
to the extent RHSS’s financial statements are audited separately in the future)
disclose in their respective quarterly or annual financial statements that there
is substantial doubt about such entity’s ability to continue as a going concern.
(vii)    Failure to Meet Performance Standards. By NRZ Brokerage, if RHSS’s
Quarterly Performance Score for any Service Level Metric contained in the
Performance Scorecard falls below the applicable threshold for such Service
Level Metric specified in the Performance Scorecard for two consecutive calendar
quarters.
(viii)    Failure to Deliver Periodic Reports. By NRZ Brokerage, if RHSS fails
to deliver periodic reports or other periodic deliverables by the due dates
prescribed in the Vendor Management Addendum, which failure continues uncured
(A) in the case of reports the Parties agree to and identify in writing are
critical reports, for a period of [***] business days after the due date for
such report, or (B) in the case of all other periodic reports or deliverables,
for a period of [***] days after the due date for such report.
(ix)    Failure to Acknowledge Information Requests. By NRZ Brokerage, if RHSS
fails to acknowledge in writing (email being sufficient) within [***] business
days, at least [***] times in any ninety (90) day period, any (A) information
request by NRZ Brokerage under the following sections of the Vendor Management
Addendum: (i) Section 8 (cooperation with subservicers); (ii) Section 9 (client
relationship manager); (iii) Section 11 (regulatory requests or ad
hoc/additional requests); or (B) inquiries by NRZ Brokerage regarding RHSS’s
performance under this Agreement (other than any such failure described


-32-

--------------------------------------------------------------------------------





in the clause (1) or (2) below), which failure in either case (A) or (B)
continues uncured for a period of [***] business days after the date on which
written notice of such failure shall have been given to RHSS by NRZ Brokerage
and which failure results in a missed deadline under Section 11(a) of the Vendor
Management Addendum; provided, however, that NRZ Brokerage shall have
communicated any and all such requests both to the Client Relationship Manager
via the electronic mail address provided by such Client Relationship Manager,
and to the following electronic mail address - NRZInfoRequest@Altisource.com.
Notwithstanding the foregoing, the following shall not constitute a Termination
Event under this Section 19(a)(ix):
(1)    Any failure to deliver periodic reports or other periodic deliverables by
the due dates prescribed in the Vendor Management Addendum, which is subject to
Section 19(a)(viii) above; and
(2)    Any failure to deliver information requested by NRZ Brokerage under
Section 11(a) of the Vendor Management Addendum or as NRZ Brokerage may
otherwise require in response to a request from any Regulator, which is subject
to Section 19(a)(x) below.
(x)    Failure to Deliver Information in Response to Regulators’ Requests. By
NRZ Brokerage, if RHSS fails to deliver information requested by NRZ Brokerage
in writing under Section 11(a) of the Vendor Management Addendum or as NRZ
Brokerage (or any Affiliate) may otherwise require (as requested in writing by
NRZ Brokerage) in response to a request from any Regulator (including, but not
limited to, routine requests, subpoena, civil investigative demand, or similar
ad hoc regulatory demand for information), in each case (A) by the deadline
provided by NRZ Brokerage (provided that such deadline must be reasonable in
light of the scope of information requested and the deadline for responding to
the request applicable to NRZ Brokerage (or any Affiliate, as applicable)); and
(B) otherwise in a manner that is reasonably satisfactory to NRZ Brokerage (or
any Affiliate, as applicable); provided, however, that NRZ Brokerage shall have
submitted any and all such requests both to the Client Relationship Manager via
the electronic mail address provided by such Client Relationship Manager, and to
the following electronic mail address - NRZInfoRequest@Altisource.com; and
provided further that NRZ Brokerage shall have satisfied its obligations under
Section 11(a)(i)-(iv) of the Vendor Management Addendum.
(xi)    Sufficient Cash. By NRZ Brokerage, if the Guarantor, together with its
direct and indirect subsidiaries on a consolidated basis, fails to maintain
twenty-five million dollars ($25,000,000) in unencumbered (except for that
certain Credit Agreement dated November 27, 2012 under which Altisource is the
borrower) cash and/or cash equivalents, regardless of the currency (the “Cash
Threshold”); provided that each month, the principal financial officer or the
principal accounting officer shall certify that (a) at the end of such month,
the Cash Threshold was satisfied in accordance with the United States generally
accepted


-33-

--------------------------------------------------------------------------------





accounting principles (GAAP) definition of cash and cash equivalents; and (b)
throughout such month, the Cash Threshold was satisfied at the end of each day
in the month based on the total amount of cash held in bank accounts, which may
or may not be GAAP compliant and may or not be reconciled.
(xii)    Failure to Pay Commissions. By NRZ Brokerage, if RHSS fails to pay
Commissions to NRZ Brokerage in accordance with Section 5 of this Agreement.
(xiii)    Unapproved Change of Control.  By NRZ Brokerage, in the event of a
Change of Control as to RHSS Inc., RHSS CT, or the Corporate Parent, to which
NRZ Brokerage does not consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  Prior to a Change of Control, RHSS shall
provide to NRZ Brokerage in writing a description of the proposed Change of
Control, such writing to be deemed RHSS’s Confidential Information (as that term
is defined in the Vendor Management Addendum) and subject to the restrictions
contained in Section 14 of the Vendor Management. NRZ Brokerage agrees that (1)
it will respond to such writing with an approval or rejection of such proposed
Change of Control within no more than five (5) business days, and (2) it will
apply its reasonable discretion in evaluating, approving or rejecting a proposed
Change of Control and that such discretion shall be limited to analyzing whether
or not such proposed Change of Control exposes NRZ Brokerage or New Residential
to a non-de minimis increased risk relating to (A) the financial health or
operational capabilities of the counterparty, (B) the quality of performance of
the services provided under this Agreement, or (C) regulatory compliance
matters. If NRZ Brokerage rejects a proposed Change of Control and RHSS believes
(as evidenced by written notice to NRZ Brokerage) that NRZ Brokerage’s
determination was not made in accordance with the requirements of this Section
19(a)(xiii), the Parties shall submit the dispute regarding NRZ Brokerage’s
determination to the dispute resolution process set forth in Section 21 hereof.
The parties will use their best efforts to conduct the dispute resolution
process on an expedited basis.  
(xiv)    Other Material Breach of this Agreement. By either Party, if the
Non-Compliant Party breaches this Agreement in a material respect, and such
breach continues uncured for a period of [***] days after the date on which
written notice of such breach (which cure period shall only apply if the breach
is curable); provided, however, that if (A) such failure is capable of being
cured but cannot reasonably be cured within such [***] day period, (B) the
Non-Complaint Party is diligently (as reasonably evidenced to the Terminating
Party in writing) attempting to cure the same, and (C) upon the Terminating
Party’s reasonable written request, the Non-Compliant Party provides written
updates and/or participates in conference calls to provide status updates to the
Terminating Party, then such [***] day period shall be extended for an
additional [***] days; and provided further that the Termination Event described
in this Section 19(a)(xiv) is not cumulative with or in addition to, and will
not apply in the event that the underlying facts constitute, any other
Termination Event described in this Section 19.


-34-

--------------------------------------------------------------------------------





(b)    Notwithstanding the foregoing, no Termination Event shall be deemed to
exist to the extent the Termination Event was caused primarily by the acts or
omissions of (i) the Terminating Party; (ii) the Terminating Party’s assignees,
subcontractors, delegates or Affiliates; or (iii) any other third party
performing services on behalf of the Terminating Party.
(c)    For the avoidance of doubt, and notwithstanding anything to the contrary
contained herein, no Termination Event shall be deemed to exist on the basis
that NRZ Brokerage fails to maintain a license, approval or qualification, which
failure prohibits NRZ Brokerage from performing its obligations materially in
the manner required hereunder. In such event, the Parties agree to reasonably
cooperate to facilitate NRZ Brokerage’s ability to regain all applicable
licenses, approvals, and qualifications necessary to enable NRZ Brokerage to
perform its obligations hereunder. Throughout each time period commencing on the
date NRZ Brokerage fails to maintain any such a license, approval or
qualification and ending on the date (if any) NRZ Brokerage regains such
license, approval or qualification (each, a “License Suspension Period”), the
Letter Agreement between Altisource and New Residential, dated as of the date
hereof, shall govern referrals of REO Properties from the impacted Covered
Portfolios, but only in the jurisdiction(s) in which NRZ Brokerage is prevented
from performing in accordance with this Agreement (the “Impacted Referrals”).
Notwithstanding anything to the contrary herein, during each such License
Suspension Period, NRZ Brokerage shall not have any rights whatsoever, and RHSS
shall not have any obligations whatsoever, under this Agreement with respect to
the Impacted Referrals.
(d)    Notwithstanding anything to the contrary contained herein, no Termination
Event shall be deemed to exist on the basis that NRZ Brokerage fails to refer
Subject REO Referrals in accordance with this Agreement. Each REO Property from
a Covered Portfolio that NRZ Brokerage fails to refer in accordance with this
Agreement shall constitute a “Suspended REO Referral,” with respect to which the
Letter Agreement between Altisource and New Residential, dated as of the date
hereof, shall govern, but only as to each such Suspended REO Referral.
Notwithstanding anything to the contrary herein, NRZ Brokerage shall not have
any rights whatsoever, and RHSS shall not have any obligations whatsoever, under
this Agreement with respect to Suspended REO Referrals
(e)    Notwithstanding anything to the contrary herein, during each License
Suspension Period and with respect to each Suspended REO Referral, NRZ Brokerage
shall act under this Agreement in a manner materially consistent with the manner
in which NRZ Brokerage acts during all other periods and with respect to all
Subject REO Referrals during the term of this Agreement except for those actions
of NRZ Brokerage that are no longer required due to NRZ Brokerage not having
rights, and RHSS not having any obligations, hereunder during such License
Suspension Period or as to any Suspended REO Referral as the case may be.
(f)    Any Terminating Party desiring to terminate this Agreement pursuant to
this Section 19 shall give written notice of such termination to the
Non-Compliant Party within [***] days of the later of the (i) notice to the
Terminating Party of the Termination Event or the Terminating


-35-

--------------------------------------------------------------------------------





Party otherwise acquiring knowledge of the Termination Event, or (ii) only with
respect to any Termination Event that has a cure period, the expiration of the
applicable cure period. Failure to provide written notice of termination under
sections (i) or (ii) above within such [***] day period shall constitute a
waiver of the Termination Event.
(g)    If this Agreement is terminated pursuant to this Section 19, this
Agreement shall forthwith become null and void and of no further force and
effect, except for as set forth below:
(i)    With respect to a Termination Event under Section 19(a)(i), unless there
shall have occurred within any 90-day period failures to maintain licenses,
approvals or qualifications by the Non-Compliant Party in [***] or more states
(a “[***] Jurisdiction License Failure”), such termination shall apply solely to
the jurisdictions in which such failures have occurred (“Jurisdiction Based
Termination”), with this Agreement remaining in effect for the non-affected
jurisdictions. NRZ Brokerage shall have no obligation to reinstate RHSS after
the occurrence of a Jurisdiction Based Termination. For the avoidance of doubt,
with respect to a Termination Event under Section 19(a)(i) for a [***]
Jurisdiction License Failure, NRZ Brokerage shall be permitted to terminate this
Agreement in its entirety.
(ii)    With respect to a Termination Event under Section 19(a)(ii)(1), such
termination shall apply solely to the jurisdictions in which such failures have
occurred, with this Agreement remaining in effect for the non-affected
jurisdictions. NRZ Brokerage shall have no obligation to reinstate RHSS after
the occurrence of a Jurisdiction Based Termination.
(iii)    With respect to a Termination Event under Section 19(a)(iii), unless
there shall have occurred failures in [***] or more states, such termination
shall apply solely to the jurisdictions in which such failures have occurred,
with this Agreement remaining in effect for the non-affected jurisdictions. NRZ
Brokerage shall have no obligation to reinstate RHSS after the occurrence of a
Jurisdiction Based Termination.
(iv)    With respect to a Termination Event under Section 19(a)(x), (i) if such
failure relates to a state Regulator, and if up to [***] such failures shall
have occurred within any [***]-month period, then such termination shall apply
solely to the jurisdiction(s) to which such failure(s) related, with this
Agreement remaining in effect for all other jurisdictions, or (ii) if such
failure relates to a federal Regulator or national coalition of state
Regulators, and such failure could reasonably be expected to adversely impact
(other than in a de minimis manner) the business or operations of NRZ Brokerage
(or any Affiliate), then NRZ Brokerage shall be permitted to terminate this
Agreement in its entirety. NRZ Brokerage shall have no obligation to reinstate
RHSS after the occurrence of a Jurisdiction Based Termination. For the avoidance
of doubt, with respect to a Termination Event under


-36-

--------------------------------------------------------------------------------





Section 19(a)(x), if [***] or more such failures shall have occurred within any
[***]-month period, then NRZ Brokerage shall be permitted to terminate this
Agreement in its entirety.
(v)    Notwithstanding any termination of this Agreement, whether in whole or in
part, this Section 19(g) and Section 14 (notices), Section 15 (indemnification),
Section 16 (governing law), Section 21 (dispute resolution), and Section 24
(certain interpretive matters) of this Agreement, as well as Section 14 of the
Vendor Management Addendum, shall survive and remain in full force and effect.
(h)    Following any jurisdiction-based termination described in Section
19(d)(i) above, the RHSS shall reimburse NRZ Brokerage for actual, reasonable
and documented out-of-pocket transition costs incurred by NRZ Brokerage in
connection with NRZ Brokerage’s initial retention of a third party to perform
the services in the terminated jurisdictions.
(i)    Each Party shall promptly notify the other Party in the event of the
occurrence of either (i) any Termination Event with respect to such Party or
(ii) an event that will result in a Termination Event with the passage of time.
20.    Service Levels.
(a)    RHSS shall use commercially reasonable efforts to provide, or cause to be
provided, to NRZ Brokerage the brokerage services contemplated in this Agreement
in accordance with the Service Level Metrics specified in the Performance
Scorecard, attached as Exhibit 7 hereto. Except for the assertion of any claim
based on fraud or willful misconduct, the remedies provided in Section
19(a)(vii) of this Agreement shall be the sole and exclusive legal remedy of NRZ
Brokerage with respect to any failure of RHSS to satisfy any Service Level
Metrics pursuant to this Section 20. NRZ Brokerage acknowledges and agrees that
RHSS may be providing services similar to the brokerage services provided
hereunder and/or services that involve the same resources as those used to
provide the brokerage services hereunder to its and its Affiliates’ business
units and other third parties.
(b)    It is the intention of the Parties that the Service Level Metrics be
commercially reasonable. In addition, in connection with any evaluation of
RHSS’s performance in accordance with the Service Level Metrics, the Parties
will discuss taking into consideration any negative impact of material
externalities outside of the control of RHSS and that have a material impact on
RHSS’s ability to provide the services with respect to the Covered Portfolios,
and the Parties will discuss whether such material externalities will result in
a change in the evaluation of RHSS’s performance in accordance with the Service
Level Metrics; provided, however, if the Parties disagree on about whether or to
what extent material externalities should result in a change in the evaluation
of RHSS’s performance, the Parties shall submit to the dispute resolution
process set forth in Section 21 hereof and provided that during such dispute
resolution process, NRZ Brokerage shall not be permitted to terminate this
Agreement pursuant to Section 19(a)(vii) based on RHSS’s failure to meet any


-37-

--------------------------------------------------------------------------------





applicable performance thresholds with respect to the Service Level Metrics that
are then the subject of the dispute resolution process.
(c)    If the Quarterly Performance Score for any Service Level Metric contained
in the Performance Scorecard falls below the midpoint of (a) the trigger
threshold value of such metric and (b) the average quarterly value of such
Service Level Metric that RHSS has achieved over the period from July 1, 2016
through June 30, 2017, RHSS shall notify NRZ Brokerage in writing of such drop
and shall provide a detailed action plan for addressing decline in performance
as well as monthly updates on the progress of the action plan.
21.    Dispute Resolution Process. If a dispute arises from an alleged breach of
this Agreement, and if the dispute cannot be settled through direct discussions
between Altisource and New Residential Investment Corp. within thirty (30) days
of the notification of the dispute (or such other period of time as mutually
agreed by the Parties), the Parties agree to submit the dispute to mediation
administered by the American Arbitration Association under its Commercial
Mediation Procedures before resorting to arbitration. The Parties agree that
mediation shall be completed within sixty (60) days of either Party making a
request for mediation, as provided for under the American Arbitration
Association Commercial Mediation Procedures. The Parties further agree that any
unresolved controversy or claim arising out of an alleged breach of this
Agreement shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Each Party shall bear its own costs and expenses
and an equal share of the arbitrators’ and administrative fees of arbitration.
Except as may be required by law, neither a Party nor an arbitrator may disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of both Parties.
22.    Performance. RHSS shall be permitted to delegate, assign or subcontract
with its Affiliates or with third parties for the performance of any of the
services or its obligations hereunder, but RHSS shall remain liable for the
same. The Commission to which NRZ Brokerage is entitled under Section 5 of this
Agreement shall remain unaffected to the extent RHSS splits its commission with
any other entity, except to the extent NRZ Brokerage requires RHSS to use a
third-party real estate broker in accordance with Section 3(b) hereof.
23.    Condition Precedent. For the avoidance of doubt, and notwithstanding
anything in this Agreement to the contrary, the Parties’ rights and obligations
under this Agreement shall arise with respect to each Covered Portfolio only
upon the Acquisition Date of each Covered Portfolio.
24.    Certain Interpretive Matters.
(a)    In this Agreement, the Parties agree that, unless the context otherwise
requires, (i) words in the singular number or in the plural number shall each
include the singular number or the plural number, (ii) “including” (and with
correlative meaning “include”) means


-38-

--------------------------------------------------------------------------------





including without limiting the generality of any description preceding or
succeeding such terms, (iii) reference to any law means such law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder, (iv) the captions
in this Agreement are inserted only as a matter of convenience and for reference
and in no way define, limit or describe the scope of this Agreement or the scope
or content of any of its provisions, and (v) “$”, “dollars” and “Dollars” means
United States dollars.
(b)    The Parties further agree that (i) this Agreement and any other agreement
executed in connection herewith is the result of negotiations between the
Parties and shall not be deemed or construed as having been drafted by any one
Party, (ii) each Party and its counsel have reviewed and negotiated the terms
and provisions of this Agreement and any such other agreement and have
contributed to its revision, (iii) the rule of construction to the effect that
any ambiguities are resolved against the drafting party shall not be employed in
the interpretation of this Agreement or any such other agreement, and (iv) the
terms and provisions of this Agreement and any such other agreement shall be
construed fairly as to all Parties hereto and not in favor of or against any
Party, regardless of which Party was generally responsible for the preparation
thereof.


(Space Intentionally Left Blank)






-39-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first above written in their respective name by their
duly authorized officers.
 
REALHome Services and Solutions, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Min L. Alexander
 
 
Name:
Min L. Alexander
 
 
Title:
President and Chief Executive Officer



 
REALHome Services and Solutions - CT, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Min L. Alexander
 
 
Name:
Min L. Alexander
 
 
Title:
President and Chief Executive Officer



 
New Residential Sales Corp.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nicola Santoro, Jr.    
 
 
Name:
Nicola Santoro, Jr. 

 
 
Title:
Chief Financial Officer










--------------------------------------------------------------------------------










SCHEDULES AND EXHIBITS


Schedules
Schedule A – Regulatory and Litigation Matters


Exhibits
Exhibit 1A – HLSS Portfolios
Exhibit 1B – Ocwen Portfolios
Exhibit 2 – PHH Portfolios
Exhibit 3 – Form of Listing Agreement
Exhibit 4 – List of Jurisdictions in which RHSS Lacks Licenses or Listing Rights
Exhibit 5 – Vendor Management Addendum
Exhibit 5A – Insurance Requirements
Exhibit 5B – Reporting Requirements
Exhibit 6 – Methodology for Determining List Prices, Price Reductions, Reserve
Prices, Starting Bids, Winning Bids and Acceptable Offers
Exhibit 7 – Performance Scorecard
Exhibit 8 – States in which New Residential Sales Corp. is Qualified to Receive
Commissions











--------------------------------------------------------------------------------






Schedule A
REGULATORY AND LITIGATION MATTERS


THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]




SCHEDULE A-1

--------------------------------------------------------------------------------






Exhibit 1A
HLSS PORTFOLIOS


THE REMAINDER OF THIS PAGE AND THE FOLLOWING 52 PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]




EXHIBIT 1A-1

--------------------------------------------------------------------------------






Exhibit 1B
OCWEN PORTFOLIO


NONE


EXHIBIT 1B-1

--------------------------------------------------------------------------------






Exhibit 2
PHH PORTFOLIOS – PART A


THE REMAINDER OF THIS PAGE AND THE FOLLOWING 11 PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]


EXHIBIT 2-1

--------------------------------------------------------------------------------





Exhibit 2
PHH PORTFOLIOS – PART B


THE REMAINDER OF THIS PAGE AND THE FOLLOWING FIVE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]




EXHIBIT 2-2

--------------------------------------------------------------------------------






Exhibit 3
FORM OF LISTING AGREEMENT - EXCLUSIVE RIGHT TO SELL
This Listing Agreement (this “Agreement”), dated [Date] is made by and between
[___________________], a [_________] (“Seller”), and REALHome Services and
Solutions, Inc. and its affiliated licensees (collectively, “Broker”) (together
with Seller, the “Parties” and each individually, a “Party”).
1.
RECITALS.

1.1.
Seller is the owner or otherwise has the right to sell the real property
described in this Agreement.

1.2.
Seller wishes to engage Broker, a licensed real estate broker, as its listing
broker with respect to the property described in this Agreement.

Therefore, in consideration of the mutual benefits accruing to the parties
hereto and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller and Broker hereby agree as follows:
2.
APPOINTMENT AS LISTING BROKER.

2.1.
Seller's Appointment. Seller hereby appoints Broker as its listing broker and
gives Broker the sole and exclusive right to procure a purchaser for the
property described below (the “Property”):

(a)
Seller Loan No.:
[Loan Number]
(b)
Property:
[Property Address]
(c)
Tax Identification No.:
[Tax ID]
(d)
Listing Price:
$[List Price] (the “Listing Price”)
(e)
Last Known Occupancy Status:
[Occupancy Status (Vacant/Occupied)]

2.2.
Terms of Appointment. Broker's appointment as Seller's listing broker will
commence on [Date] and will expire at midnight on [Date] (the “Listing Term”),
unless otherwise extended in writing.

2.3.
Broker's Acceptance. Broker hereby accepts Seller's appointment as Seller's
listing broker with regards to the Property. Broker agrees to affect a sale of
the Property as quickly as possible at the Listing Price and to facilitate the
consummation thereof.

2.4.
Exclusive Agency. Broker will act exclusively on behalf of the Seller as its
designated agent, and will in no cases act as a dual agent unless disclosed in
writing to Seller. However, Broker may act as a transactional broker or
facilitator for the purpose of drafting contract documents for an unrepresented
buyer.

2.5.
Brokerage Relationship. Broker will deal honestly and fairly with Seller, will
account for any funds received, and will use the necessary skills, care, and
diligence in the transaction that is required of a licensed real estate broker.

3.
DUTIES OF LISTING BROKER.

3.1.
General Duties. Broker agrees to perform all necessary and commercially
reasonable activities which are customary in the community where the Property is
located in order to procure a buyer of



EXHIBIT 3-1

--------------------------------------------------------------------------------





the Property at the Listing Price pursuant to the terms and conditions of this
Agreement. Broker agrees to make diligent and continued efforts to sell the
Property until a sales contract is pending on the Property.
3.2.
Initial Listing Phase. The “Initial Listing Phase” shall refer to the time
period commencing with the execution of this Agreement and continuing through
the entering of this listing into one or more Multiple Listing Services (“MLS”).

3.2.1.
Initial Marketing Activities. During the Initial Listing Phase, Seller
authorizes and directs Broker to perform reasonable and customary marketing
activities to prepare the Property for listing in an MLS, including, but not
limited to:

(a)
Hosting one or more “open house” viewings of the Property upon Seller's
reasonable request and when deemed prudent by Broker;

(b)
Installing appropriate signage on the Property;

(c)
Inputting and advertising the Property on the Broker's website(s);

(d)
Communicating with prospective buyers and cooperating brokers to provide
information about the Property and sales process;

(e)
Installing MLS-approved lockbox if required by local MLS or REALTOR® board; and

(f)
Any other activity that Broker believes will facilitate the procurement of a
buyer of the Property.

3.2.2.
Discretion to Enter Listing into one or more MLS. Seller authorizes and directs
Broker to enter the listing of the Property into one or more MLS. However,
Seller also authorizes and directs Broker to refrain from entering this listing
into any MLS while Broker is performing the activities described in Section
3.2.1.above for a period of up to fifteen (15) days following the execution of
this Agreement or until such time that Seller directs Broker in writing to enter
the listing in one or more MLS.

3.3.
Primary Listing Phase. The Primary Listing Phase shall refer to the time period
commencing with the entering of this listing into one or more MLS and continuing
through Seller's execution of a contract for the sale of the Property.

3.3.1.
Primary Marketing Activities. During the Primary Listing Phase, Seller
authorizes and directs Broker to perform reasonable and customary marketing and
sales activities, including, but not limited to:

(a)
Any of the activities listed in Section 3.2.1;

(b)
Inputting this listing in additional MLS at Broker’s discretion; and

(c)
Advertising the Property as Broker deems advisable, including advertising the
Property on Broker’s website(s), on Hubzu.com and/or other websites.

3.3.2.
Reporting Requirements. Upon written request, Broker shall provide online or
other electronic access to a Property Status Report to Seller or Seller’s Asset
Manager as defined in Section 4.2.1.This report shall include information
regarding:

(a)
All advertising activities conducted by Broker, including classified and display
advertising;



EXHIBIT 3-2

--------------------------------------------------------------------------------





(b)
Other sales promotions and results, as well as showings to prospective buyers
and their comments;

(c)
Recent sales of comparable properties or changes in the local real estate market
or surrounding area that would alter the value of the Property; and

(d)
Broker's recommendations on marketing and pricing strategy.

3.4.
Secondary Listing Phase. The Secondary Listing Phase shall refer to the time
period commencing with Seller's execution of a purchase and sale agreement for
the sale of the Property and continuing through closing under such agreement.

3.4.1.
Secondary Listing Phase Activities. During the Secondary Listing Phase, Seller
authorizes and directs Broker to perform reasonable and customary closing and
transaction coordination activities, including, but not limited to:

(a)
Communicating with principals and cooperating brokers to provide information
about the closing process;

(b)
Conveying and communicating information necessary to facilitate the closing; and

(c)
Executing all documents required of the Broker to facilitate the closing.

4.
SELLER'S OBLIGATIONS.

4.1.
Cooperation. Seller agrees to cooperate with Broker in carrying out the purpose
of this Agreement, including but not limited to providing Broker with all
information needed regarding Seller and the Property for MLS or similar input or
setup and referring to Broker all inquiries regarding the Property or its
potential transfer, whether by purchase or any other means of transfer.

4.2.
Asset Management.

4.2.1.
Seller's Asset Manager. Seller acknowledges, confirms and agrees that the
actions or activities listed in below in this Section 4.2 are the sole
responsibility of Seller and not of Broker. Seller has appointed the asset
manager shown on the signature page to this Agreement to be its sole and
exclusive asset manager (“Asset Manager”) for the Property. Seller has
authorized Asset Manager to act on Seller’s behalf for all actions required of
Seller under this Agreement, including, but not limited to the actions specified
in Sections 4.2.2, 4.2.3 and 4.2.4 below. Broker is entitled to rely on all
directions, instructions and actions of Asset Manager in any way related to the
Property or this Agreement. To the extent the Asset Manager is not an affiliate
of Broker and was not selected by Broker or one of its affiliates, Seller agrees
to indemnify and hold Broker harmless from and against any loss, damage, claim,
action, fine, assessment, penalty, proceeding, cause of action, fee or expense
of any nature (including but not limited to attorneys' fees and court costs)
arising out of, caused by or in any way related, directly or indirectly, to the
involvement or acts or omissions of Asset Manager. The foregoing indemnity
obligations shall not apply to the extent that RHSS's acts or omissions (other
than those acts or omissions taken by RHSS at Seller or Seller’s
representatives’ direction), or information provided by RHSS (other than
information received by RHSS from Seller or Seller’s representatives), resulted
in the Asset Manager's conduct. This indemnity shall survive closing or
termination of this Agreement.

4.2.2.
Valuation Activities. Seller shall obtain all information and make all decisions
regarding the valuation of the Property, including but not limited to performing
the following:



EXHIBIT 3-3

--------------------------------------------------------------------------------





(a)
Ordering CMA's, BPO's, appraisals, and reviews as necessary to determine the
value and selling price of the Property; and

(b)
Regularly reviewing the Property's value, and making adjustments to the Listing
Price as Seller may deem necessary or appropriate under the circumstances.

4.2.3.
Property Inspection and Preservation Activities. Seller shall provide for the
care, custody and management of the Property, including but not limited to
performing inspection services, required repairs, securing services, boarding
services, winterizing services, yard maintenance services, debris removal
services, pest control services, carpet cleaning or replacing, carpet removal,
pool maintenance, minor repairs, roof repair, fence repair, gate repair,
painting, safety equipment installation, tenant relocation assistance, emergency
repairs, general plumbing, HOA invoicing and utility service coordination.
Seller is also responsible for the installation of a combination lockbox,
digital deadbolt lock or other access device for preservation agent and real
estate agent access, except for those lockboxes described in Section 3.2.1(e)
whenever mandated by the local MLS or REALTOR® board. Nothing in this Section
4.2.3 shall be deemed to provide or impute knowledge of any material fact to
Broker.

4.2.4.
Transaction and Closing Coordination. Seller shall perform or provide for all
services necessary for the closing of the Property, including but not limited to
the following:

(a)
Title services, including provision of the preliminary title commitment and
title defect clearance;

(b)
Document services, including preparation and/or reviewing of the Seller's
closing package, such as the deed, HUD-1 and other closing documents; and

(c)
Escrow services, including full coordination and cooperation with the escrow
agent for the management of the closing of escrow.

5.
PROCESSING OF OFFERS AND COUNTEROFFERS.

5.1.
Submission of Offers and Counteroffers. Broker shall instruct buyer or buyer's
representative to submit all offers to purchase or counteroffers directly to the
Seller electronically through the Hubzu.com website in the event the property is
marketed on Hubzu.com. Seller may accept, counter or reject offers to purchase
the Property at its sole discretion and shall notify the buyer of such decision
directly through the website or via email. Broker is not authorized to receive
or transmit any offers or counteroffers on behalf of the Seller.

5.2.
Submission of Documents. Broker shall instruct buyer or buyer's representative
to submit all documents other than offers to purchase or counteroffers directly
to the Seller electronically via email to REcontracts@altisource.com or via fax
at 407-737-5409.

5.3.
Backup Offers. Seller encourages Broker to procure backup offers, and Seller
will accept backup offers subject to Seller's right to negotiate previously
submitted offers.

6.
COMPENSATION.

6.1.
Commissions; Cooperation with and Compensation to Other Brokers. Seller agrees
to pay the Broker a commission equal to the Total Commission Amount, as defined
in Section 6.2.2, at the closing of the sale of the Property if a buyer is
procured for the Property in accordance with the terms set forth in this
Agreement or at any other price and terms accepted by Seller, either directly



EXHIBIT 3-4

--------------------------------------------------------------------------------





or indirectly, in writing during the term of this Agreement. Seller understands
that it is Broker’s policy to cooperate with other brokers except when not in
Seller’s best interest and to offer compensation to such brokers who assist in
procuring a buyer for a Property (each, a “Cooperating Selling Broker” or
“Buyer’s Agent”). Seller and Broker acknowledge that [_______________] (the
“Referring Broker”) has referred Seller to Broker pursuant to a Cooperative
Brokerage Agreement between Broker and Referring Broker. As such, Broker shall
direct the closing agent to pay to the Cooperating Selling Broker (if any) and
Referring Broker the following amounts from the Total Commission Amount:
Participating Party
Portion of Total Commission Amount
Broker
Either [___]% of the Purchase Price or [________], whichever is greater
Buyer’s Agent, if any
Either [***]% of the Purchase Price or $[***], whichever is greater
Referring Broker
[___]% of the Purchase Price

For clarity, if there is no Buyer’s Agent, Broker shall direct the closing agent
to pay to Broker an amount equal to the Total Commission Amount less the amount
payable to Referral Broker as set forth in the table above.
6.2.
Definitions.

6.2.1.
Purchase Price. “Purchase Price” is the total purchase price of the Property not
including any applicable buyer’s premium and /or technology fee or any Seller
concessions.

6.2.2.
Total Commission Amount. The “Total Commission Amount” is the sum of the amounts
set forth in the table above.

Notice: The amount or rate of real estate commissions is not fixed by law. They
are set by each broker individually and may be negotiable between the seller and
broker.
6.3.
Survival of Obligations. Seller's obligation to pay Broker the Total Commission
Amount shall survive termination of this Agreement if the Property is under
contract at the time of termination, only if the contract that was pending at
the time of termination results in a consummated sale.

7.
TERMINATION.

7.1
By Mutual Agreement. This Agreement may be terminated upon mutual agreement
between Broker and Seller or any of Seller's affiliates that are duly authorized
to act on Seller’s behalf.

7.2
Automatic Termination for Bulk Sales. If after the execution of this Agreement
Seller decides to sell the Property as part of a bulk sale of multiple
properties other than through Time Limit Bidding set forth in Section 8.1, upon
receipt of notice thereof to Broker, this Agreement shall automatically



EXHIBIT 3-5

--------------------------------------------------------------------------------





terminate and be of no further force or effect, and in such event, no commission
will be due or paid to the broker for the Property unless otherwise agreed by
the Parties.
8.
SELLER AUTHORIZATIONS.

8.1.
[For inclusion unless Online Auction is prohibited] Time Limit Bidding. As
permitted by applicable state law, Seller authorizes Broker to market the
Property via online in a time limit bidding format pursuant to Seller's written
or electronic instructions to Broker.

8.1.1.
Seller acknowledges that the buyer will be required to pay a buyer's premium and
technology fee for sales conducted in a time limit bidding format.

8.1.2.
Regardless of whether the Broker procures a buyer during a time limit bidding
auction cycle, during the Term, the Broker shall continue to perform its duties
pursuant to Section 3, both during and after any time limit bidding marketing
periods.

8.1.3.
The first time limit bidding period shall begin on [Date and Time] and end on
[Date and Time], Seller requires that the minimum starting bid shall be $
[Starting Bid Amount]. Broker is authorized to execute subsequent time limited
bidding auction cycles of the Property as appropriate.]

8.2.
Unlicensed Assistants. Seller authorizes and grants permission for Broker to
employ, contract and utilize unlicensed assistants to perform the following
tasks under supervision of Broker:

(a)
Making, conducting or preparing a comparative market analysis subject to the
approval of and for use by the Broker.

(b)
Providing factual information to others from writings prepared by the Broker or
other generally available information.

(c)
Preparing and designing advertising relating to the transaction for which the
Broker was employed, if the advertising is reviewed and approved by the Broker
or any associate broker prior to its publication.

(d)
Preparing and completing documents and instruments under the supervision and
direction of the Broker if the final documents or instruments will be or have
been reviewed or approved by the Broker prior to the documents or instruments
being presented, given or delivered to a principal or party to the transaction.

(e)
Communicating with a principal, party or service provider in connection with a
transaction about when reports or other information needed concerning any aspect
of the transaction will be delivered, or when certain services will be performed
or completed, or if the services have been completed.

(f)
Mailing, e-mailing, faxing, delivering, picking up, or arranging the mailing,
e-mailing, faxing, delivery, or picking up of documents or instruments related
to the transaction, including obtaining signatures to the documents or
instruments from principals, parties or service providers in connection with the
transaction. Such activity shall not include a discussion of the content,
relevance, importance or significance of the document, or instrument or any
portion thereof, with a principal or party to the transaction.

(g)
Reviewing, as instructed by the Broker, transaction documentation for
completeness or compliance, providing the final determination as to completeness
or compliance is made by



EXHIBIT 3-6

--------------------------------------------------------------------------------





the Broker or associate broker. Reviewing transaction documentation for the
purpose of making recommendations to the Broker on a course of action with
respect to the transaction.
(h)
Any other tasks not requiring a license which may be assigned from time to time
by Broker and under the reasonable supervision or control of Broker.

8.3.
Disclosure of Offer Detail Information. To the extent permitted by law and
applicable MLS rules, Seller authorizes and instructs Broker to disclose
information related to current, active, expired, withdrawn and counter offers to
potential buyers and/or buyer’s brokers or agents through an online portal or
online marketing service utilized by Broker. Seller reserves the right to
disclose any or all of the aforementioned information using electronic means,
including, but not limited to, websites maintained and operated by or on behalf
of Seller or Seller’s Asset Manager.

8.4.
Use of MLS-Approved Lockboxes. Seller authorizes and grants permission for
Broker to refrain from using MLS-approved lockboxes except where usage of
MLS-approved lockboxes is mandated by the local MLS or REALTOR® board.

9.
FAIR HOUSING. Seller and Broker agree that this Property will be offered to any
person without regard to race, color, religion, sex, handicap, familial status,
national origin or any other factor protected by federal, state or local law.

10.
SELLER REPRESENTATIONS; GENERAL INDEMNITY. Seller certifies, represents and
warrants that it is legally entitled to convey the Property and any improvements
to the Property. To the fullest extent permitted by law, Seller agrees to
indemnify and hold Broker harmless from and against any loss, damage, claim,
action, fine, assessment, penalty, proceeding, cause of action, fee or expense
of any nature (including but not limited to attorneys' fees and court costs)
(collectively, the “Claims”) arising out of or relating to title, condition,
habitability, marketability or value of the Property or any other material fact
relating to the Property, including but not limited to systems, structures,
environmental contamination or hazards (such as lead paint, mold, radon or other
biological or non-biological contaminants), flood zones or hazards or soils or
geology, whether now existing or later arising or becoming evident, except to
the extent the Claims relating to such title, condition, habitability,
marketability, value or other material fact related to the Property were caused
by Broker's acts or omissions or the acts or omissions of an Affiliate of
Broker. This Section 10 shall survive closing or termination of this Agreement.

11.
GENERAL CONTRACT PROVISIONS.

11.1.
Entire Agreement, Modifications. This Agreement may not be amended or modified
in any manner except by a written agreement signed by each of the parties
hereto.

11.2.
Notices.

11.2.1.
Communications Regarding Real Estate Transaction. Seller acknowledges that many
communications and notices in real estate transactions are of a time sensitive
nature and that the failure to be available to receive such notices and
communications can have adverse, legal, business and financial consequences.
Seller agrees to remain reasonably available to received communications from
Broker, through its Asset Manager or otherwise.

11.2.2.
Notices Regarding this Agreement.

11.2.2.1.
Methods of Delivery, Deemed Receipt. Communications and notices between Broker
and Seller regarding the terms of this Agreement shall be in writing, signed by
the Party giving the notice, and shall be deemed given: (a) upon receipt if
delivered personally or if mailed by certified mail, return receipt requested
and postage prepaid; or (b) at noon on the business day after dispatch if sent
by a



EXHIBIT 3-7

--------------------------------------------------------------------------------





nationally recognized overnight courier via overnight delivery. However, notices
to Broker must also be delivered pursuant to Section 11.2.2.2 before the notice
will be deemed delivered to Broker and notices to Sellers must also be delivered
pursuant to Section 11.2.2.3 before the notice will be deemed delivered to
Seller.
11.2.2.2.
Additional Requirement for Notice to Broker. Notice to Broker shall not be
deemed delivered to Broker until Broker receives both: (a) notice pursuant to
the methods described in Section 11.2.2.1; and (b) a copy of the notice via
e-mail to contractmanagement@altisource.com and to the Broker’s e-mail address
as shown on the signature page of this Agreement.

11.2.2.3.
Additional Requirement for Notice to Seller. Notice to Seller shall not be
deemed delivered to Seller until Seller receives both: (a) notice pursuant to
the methods described in Section 11.2.2.1; and (b) a copy of the notice via
e-mail to [________________________].

11.2.2.4.
Notice Addresses. All notices shall be delivered to the address and e-mail
addresses as shown below (or at such other address a party may specify by like
notice).

If to Seller:




If to Broker:
REALHome Services and Solutions, Inc.




Attention:
11.3.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, but all of
which shall together constitute one and the same agreement.

11.4.
Enumeration and Headings. The enumeration and headings contained in this
Agreement are for convenience of reference only and shall not control or affect
the meaning or construction of any of the provisions of this Agreement.

11.5.
Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, such provision shall be conformed to prevailing
law rather than voided, if possible, in order to achieve the intent of the
Parties and, in any event, the remaining provisions of this Agreement shall
remain in full force and effect and shall be binding upon the parties hereto.

11.6.
Construction. Unless the context of this Agreement otherwise clearly requires:
(i) references in this Agreement to the plural include the singular, the
singular the plural, the masculine the feminine, the feminine the masculine and
the part the whole; and (ii) the word "or" shall not be construed as exclusive
and the word "including," "includes," and "included" shall not be construed as
limiting. All references to buyer shall also include any agent, broker or other
representative of buyer.



EXHIBIT 3-8

--------------------------------------------------------------------------------





11.7.
Successors and Assigns. This Agreement and the terms, covenants, provisions and
conditions hereof shall be binding upon, and shall inure to the benefit of, the
respective heirs, successors and assigns of the parties hereto; provided,
however, that Broker may not subcontract or assign this Agreement. Any purported
assignment in violation of this Section is void. Seller may assign this
Agreement to any of its affiliates without Broker’s consent.

11.8.
Governing Law. This Agreement and the respective rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of Florida, without regard to its conflicts of laws provisions.

11.9.
Waiver of Jury Trail. THE PARTIES HERETO HEREBY KNOWINGLY AND VOLUNTARILY WAIVE
ANY RIGHT WHICH EITHER OR BOTH OF THEM MAY HAVE TO RECEIVE A TRIAL BY JURY WITH
RESPECT TO ANY CLAIMS, CONTROVERSIES OR DISPUTES WHICH MAY ARISE OUT OF THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF.

{Remainder of page intentionally left blank}




EXHIBIT 3-9

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this agreement to be executed as of
the last date written below:
SELLER:
BROKER:
 
 
 
 
 
 
By:
By:
 
 
 
 
 
 
 
 
Name:
Name:
 
 
 
 
Title:
Title:
 
 
 
 
Date:
Date:
 
 
 
 
 
Agent License #:
 
 
 
 
 
Corp License # for
 
 
 
 
 
Telephone Number:
 
 
 
 
 
E-mail Address:

* **THIS CONTRACT IS NOT VALID UNLESS SIGNED BY ALL PARTIES**
SELLER'S ASSET MANAGER:


Altisource® 
1000 Abernathy Parkway
Building 400 Northpark, Suite 200
Atlanta, Georgia 30328
Attn: Asset Management


**Please email back the signed copy with MLS print out to the Asset Manager**




EXHIBIT 3-10

--------------------------------------------------------------------------------






Exhibit 4
LIST OF JURISDICTIONS IN WHICH RHSS LACKS LICENSES OR LISTING RIGHTS


NONE


EXHIBIT 4-1

--------------------------------------------------------------------------------






Exhibit 5
VENDOR MANAGEMENT ADDENDUM


1.
Quarterly Information. RHSS shall deliver to NRZ Brokerage electronic copies of
the following items through an electronic portal, ftp site, or as otherwise
mutually agreed between the parties, in each case quarterly by no later than the
15th calendar day after the end of the preceding quarter (unless otherwise
specified below), and in a downloadable and searchable format showing any
changes from the previous quarter’s delivery:



a.
Incentive Compensation Plan Documentation. Written documentation of RHSS’s
incentive compensation plan structure and policy for brokers that are employees
of RHSS and of RHSS’s scorecard structure and policy for brokers that are third
party vendors of RHSS;



b.
Bid Data and Bid History. Report on the selected bid and bid history for Subject
REO Referrals sold by RHSS under the Agreement during the preceding quarter;



c.
Bidding Process Documentation. Documentation describing the bidding process in
effect for Subject REO Referrals sold by RHSS under the Agreement at the end of
the preceding quarter;



d.
Material Changes to Policies and Procedures. Written notification of any
material changes to any of RHSS’s or RHSS’s Affiliates’, as applicable, policies
and procedures relating to any of the operations of RHSS or such Affiliates
relevant to the services provided by RHSS to or on behalf of NRZ Brokerage or
any Affiliate (each, an “NRZ Entity”) excluding any enterprise-wide policies and
procedures that do not materially impact the ability to provide services under
this Agreement, but including without limitation the policies and procedures
identified in Section 3 of this Vendor Management Addendum;



e.
Material Changes to Operations, Financial Condition, Management or Business.
Written notification of any material operational, financial, management, or
business changes of RHSS and RHSS Affiliates relevant to the services provided
to NRZ Entities (including without limitation key personnel or management
changes, implementation of new or modified technology or process initiatives,
adding or removing material vendors, strategic initiatives, significant
investments, divestitures and/or joint ventures, significant changes in client
roster, or off-shore initiatives);



f.
Scorecards. Scorecards for RHSS and third party brokers (provided that such
scorecards shall not include personal information of such brokers or vendors and
shall be used by NRZ Brokerage solely for the purpose of evaluating RHSS’s (and
its third party brokers’, as applicable) performance under the Agreement and not
for any other purpose);



g.
Licensing Update. (i) Licensing maintenance update reflecting all of the broker
licenses and Multiple Listing Service memberships maintained by RHSS and each
Affiliate of RHSS relevant to the services provided to any NRZ Entity pursuant
to the Agreement, (ii) a certification by an executive officer or chief
compliance officer of RHSS and of each such Affiliate to the effect that RHSS
and such Affiliate, as applicable, maintains all required licenses required by
applicable laws and regulations for the activities performed by such entity
related to the services provided



EXHIBIT 5-1

--------------------------------------------------------------------------------





to an NRZ Entity pursuant to the Agreement, and (iii) an updated version of
Exhibit 4 to the Agreement;


h.
Results of Governmental Authority Examinations or Investigations. Results of any
Governmental Authority examination or investigation that is adverse to RHSS (or
an Affiliate of RHSS relevant to the services provided to an NRZ Entity pursuant
to the Agreement) relating to activities relevant to the services provided to
any NRZ Entity pursuant to the Agreement, which examination or investigation
RHSS (or such Affiliate) concluded during the preceding quarter, and where
sharing such results is legally permitted;



i.
Insurance. Proof of insurance coverages purchased to cover RHSS indicating the
primary limit and addition of NRZ Brokerage as an additional insured, in
accordance with the terms set forth in Exhibit 5A unless prohibited by the
insurer;



j.
Representation of Selling and Buyer Parties. (i) Written certification from an
executive officer of RHSS that RHSS did not represent both the selling party and
buying party in sales transactions in the preceding quarter involving Subject
REO Referrals except as consented to by the parties in writing in accordance
with applicable law, and (ii) supporting written policies and procedures, if
such policies and procedures changed materially during the preceding quarter;



k.
Financials. If RHSS (i) does not produce annual audited financials, unaudited
financial statements for each calendar quarter, no later than 45 days after each
quarter-end; (ii) produces annual audited financials, (A) unaudited financial
statements for each calendar quarter, no later than 45 days after each
quarter-end, for the first three (3) quarters of each year, and (B) audited
financial statements, no later than 120 days after the end of each calendar year
for which such audited financial statements are prepared;



l.
Compliance with Applicable Laws and Regulations. Certification from a Compliance
Officer or General Counsel of RHSS or its affiliates certifying that, according
to such certifier’s knowledge and reasonable interpretation of applicable laws
and regulations: (i) RHSS is in compliance with all applicable laws and
regulations, and (ii) no events have occurred during the preceding calendar
quarter or are occurring that would require RHSS to notify NRZ Brokerage under
Section 7(b) or (c) of this Vendor Management Addendum;



m.
Compliance with Financial Requirements. Certification from principal financial
officer or principal accounting officer of Altisource that, according to that
person’s knowledge, a Termination Event pursuant to any of Sections 19(a)(iv),
19(a)(v), 19(a)(vi) or 19(a)(xi) of the Agreement has not occurred and is not
continuing, attaching, solely with respect to the certification relating to
Section 19(a)(xi) of the Agreement, back-up calculations in Excel format in
support of such certification; and



n.
Litigation Report. A litigation report for matters of which a Subject REO
Referral is the subject, which report shall (i) include a summary setting forth
the (A) total number of outstanding matters, (B) total number of matters closed
during the preceding quarter, and (C) total number of new matters during the
preceding quarter, and (ii) identify each individual matter and provide a
summary of such matter, including any updates since the previous reporting
period, and which



EXHIBIT 5-2

--------------------------------------------------------------------------------





shall include a description of such matter, including any significant change in
status since the previous reporting period; provided that nothing in this
Section 1(n) shall require RHSS to produce any materials or information subject
to a claim of attorney-client privilege or work product protection.


2.
Monthly Information. RHSS shall deliver to NRZ Brokerage each of the following
electronically through an electronic portal, ftp site, or as otherwise mutually
agreed between the parties, in each case monthly by no later than the 15th
calendar day of each month:



a.
Complaints. RHSS shall provide a complaint report for complaints relating to any
Subject REO Referral, which report shall consist of complaint analysis by
category (Pareto analysis and trend analysis for trailing 12-months), root cause
information on major complaint categories and action plans addressing the top
complaint categories and inventory analysis (inventory, inflow, outflow, aging
analysis) and be in sortable format.  RHSS shall respond within 5 business days
to NRZ’s reasonable requests for sample complaints from RHSS’ or its Affiliates’
iCasework system to view complaints related to the Subject REO Referrals and
related workflow through resolution or closure of such complaints; and



b.
Reports Regarding Subject REO Referrals. RHSS shall provide to NRZ Brokerage a
report in substantially the same form and substance as that set forth in Exhibit
5B hereto reflecting for all Subject REO Referrals (i) sales by RHSS versus
third-party real estate broker, (ii) number of Auction Cycles before sale, (iii)
sales price versus listing price, (iv) sales price versus reserve price, (v)
number of properties that do not receive any bids, (vi) number of properties
that do not receive any bids above reserve, (vii) sales performance (liquidation
rates, average days on market, price to pre-sales market value) by states and/or
MSAs, (viii) sales performance by urban versus suburban versus rural, (ix) sales
performance by sales price ranges, (x) sales performance by property type
(detached versus attached residences), (xi) price to pre-sales market value days
on market, and (xii) sales volume by Altisource Affiliated Escrow Agent versus
third-party escrow agent. RHSS shall also provide to NRZ Brokerage, in writing,
a report setting forth (i) each REO Property that has been listed since the
prior version of such report was provided to NRZ Brokerage, and (ii) the
commission structure applicable to each such REO showing the commission
percentage, subject to minimums, that will be payable to each broker party when
each REO sells and closes. Upon NRZ Brokerage’s request, which such request may
be a standing request, RHSS shall promptly provide to NRZ Brokerage a copy of a
listing agreement relating to an REO Property.

c.
Performance Metrics. RHSS shall deliver a monthly performance report to the
applicable NRZ Entity, setting forth the preceding month’s data for the fields
set forth in Exhibit 5B attached hereto, as may be modified from time to time by
NRZ Brokerage upon prior written notice to RHSS.



3.
Annual Information. RHSS shall deliver to NRZ Brokerage the following, in each
case annually by no later than the 15th day of each calendar year: 



a.
Policies and Procedures for Quality Assurance. Written documentation of RHSS’s
quality assurance measures designed to validate that REO brokerage services and
related services performed by RHSS (and its vendors) pursuant to the Agreement
are performed accurately,



EXHIBIT 5-3

--------------------------------------------------------------------------------





completely and in compliance with applicable legal requirements and supervisory
guidance to which RHSS (and its vendors) and/or NRZ Brokerage may be subject;


b.
Policies and Procedures for Information Security. Written documentation of
RHSS’s document and data security measures and practices for maintaining the
confidentiality of all non-public information, proprietary information,
personally identifiable customer information or otherwise confidential
information received from NRZ Brokerage or from a mortgage servicer relating to
the provision of brokerage services with respect to Subject REO Referrals;



c.
Policies and Procedures for Disaster Recovery and Business Continuity. Written
documentation of RHSS’s policies and procedures governing disaster recovery and
business continuity, including in response to service disruptions or
degradations resulting from natural disasters, human errors, or intentional
physical or cyber-attacks, for both on-shore and off-shore operations;



d.
Policies and Procedures for Regulatory Compliance. Written documentation of
RHSS’s policies and procedures governing regulatory compliance, including
without limitation compliance with applicable federal and state laws and
regulations governing real estate settlements, referrals, incentives,
commissions and compensation; and



e.
Policies and Procedures for Vendor Management. Written documentation of RHSS’s
third party vendor policies and procedures, including but not limited to annual
recertification requirements and proof of recertification;



f.
Vendors. A list of all vendors, third parties, and RHSS-owned or affiliated
entities engaged by RHSS to assist in the provision of brokerage services with
respect to Subject REO Referrals or other critical services related to the
services provided to NRZ Brokerage by RHSS;



g.
Policies and Procedures for Human Resources and Training. Written documentation
of RHSS’s policies and procedures governing human resources management,
including without limitation training, continuing education, retention and
redundancy planning; and



h.
Policies and Procedures for Change Management. Written documentation of RHSS’s
legal and regulatory change management processes;



i.
Internal Audit. (i) Internal audit schedule, (ii) solely to the extent related
to services to be provided under the Agreement, test plans, and (iii) solely to
the extent relevant to services provided under the Agreement, any final
findings, recommendations or remediation plans;



j.
Quality Control and Quality Assurance Testing. (i) Quality control and quality
assurance testing schedule (ii) solely to the extent related to services
provided under the Agreement, test plans, and (iii) solely to the extent
relevant to services provided under the Agreement, any final findings,
recommendations, or remediation plans.



4.
Report Regarding REO Properties as at each Acquisition Date. RHSS will provide
NRZ Brokerage with a report within five business days after each Acquisition
Date that sets forth the property reserve price (if such reserve price exists)
and status of each REO Property in the Portfolio acquired on the applicable
Acquisition Date.



EXHIBIT 5-4

--------------------------------------------------------------------------------







5.
SSAE 16 SOC 1 Type II Report.  For critical systems relied upon by RHSS (or any
Affiliates of RHSS relevant to the services provided to an NRZ Entity pursuant
to the Agreement) as identified by RHSS in connection with its obligations or
any services provided under the Agreement, RHSS shall deliver to NRZ Brokerage a
copy of each SSAE 16 (or any applicable successor SSAE) SOC 1 Type II report or
equivalent reviews of its data processing environment and internal controls
related to such obligations or services as well as copies of SSAE 16 (or any
applicable successor SSAE) SOC 1 Type II reports or equivalent reviews provided
by its critical vendors and off-shore vendors. Such reports regarding RHSS’s
data processing environment and internal controls related to such obligations or
services must be completed by a nationally recognized independent audit firm and
such reports (if any) shall be delivered by no later than January 31 of each
year, and shall cover a minimum period of nine (9) months, with a bridge letter
covering the remaining period, which shall not exceed three (3) months. Vendors’
reports contemplated under this Section 5 shall be provided to NRZ Brokerage no
later than 2 business days of RHSS’s or its Affiliates’ receipt of such reports.
As of the date of execution of the Agreement, the parties agree that there are
no third-party critical systems relied upon by RHSS (or any Affiliates of RHSS
relevant to the services provided to an NRZ Entity pursuant to the Agreement).



6.
Audits. 



a.
Right to Conduct Audits. NRZ Brokerage (itself or with the assistance of or
through New Residential Mortgage and/or mortgage servicers to the extent they
service mortgage loans in the Covered Portfolios and/or one or more third-party
auditors or consultants shall have the right to inspect, investigate, examine,
evaluate, and audit all activities and operations of RHSS relating to the
provision of services provided to an NRZ Entity under the Agreement. All audits
pursuant to this Section 6(a) shall be at the sole expense of NRZ Brokerage and
shall be subject to Sections 6(b), 6(c) and 6(d) of this Vendor Management
Addendum. NRZ agrees that the auditor shall not be a RHSS Competitor. For the
purposes of this Section 6(a), “RHSS Competitor” means a party engaged in the
business of marketing and selling real property. All auditors conducting an
audit pursuant to this Section 6 shall sign a mutually acceptable non-disclosure
agreement with RHSS prior to receiving any information pertaining thereto.



b.
Scope of Audits. The scope of such audits may consist of the following, without
limitation, but in each case solely to the extent relevant to the services
provided by RHSS under the Agreement: the quality and timeliness of the
provision of services, RHSS’s policies and practices with respect to document
and file security and the protection of confidential information, RHSS’s
business recovery and disaster recovery plans, RHSS’s compliance with all
governing laws, rules, and regulations, and/or any of the items referenced in
Sections 1 through 3 of this Vendor Management Addendum. NRZ Brokerage shall
have the right to review RHSS’s files for the Subject REO Referrals and shall
have the right to review specific documents associated with specific Subject REO
Referrals of NRZ Brokerage’s choosing, excluding any materials subject to a
claim of attorney-client privilege or work product protection.  RHSS shall make
its personnel and its facilities (including computer servers and related
technology facilities) reasonably available to all persons performing such
audits, and shall fully cooperate with any such audit or examination. 



c.
Location of Audits. Audits may occur onsite at any locations where RHSS (or
Affiliates of RHSS relevant to the services pursuant to the Agreement) maintain
significant operations or personnel, or remotely in the form of a desk review or
electronic review. RHSS shall reasonably



EXHIBIT 5-5

--------------------------------------------------------------------------------





accommodate NRZ Brokerage (and the representatives and other parties identified
in clause a. above) for any onsite visit, and neither RHSS nor any other party
shall charge NRZ Brokerage (or such representatives or parties) any fee for
access to its facilities or for any other aspect of such onsite visit; provided,
however, NRZ Brokerage (and any such representatives or other parties) shall be
responsible for any costs or expenses it incurs in connection with such onsite
visit. For the avoidance of doubt, each party shall be responsible for its own
costs or expenses incurred in connection with any onsite or remote audits.


d.
Timing of Audits; Notice. Audits shall be performed during normal business
hours, and NRZ Brokerage shall cooperate with RHSS (and such Affiliates of RHSS
relevant to the services provided to an NRZ Entity pursuant to the Agreement) to
minimize disruption to the business activities and operations of RHSS resulting
from any audit activity.  NRZ Brokerage shall provide RHSS with reasonable
advance written notice of at least twenty one (21) calendar days prior to
conducting any extensive or comprehensive onsite audit and at least ten (10)
calendar days prior to conducting any remote audit, unless, in either case (i)
the audit is mandated or requested by a Governmental Authority, in which case
the applicable NRZ Entity shall make commercially reasonable efforts to provide
RHSS with advance notice or (ii) the audit is requested by NRZ Brokerage during
the continuation of a Termination Event, in which case NRZ Brokerage shall make
commercially reasonable efforts to provide RHSS with advance written notice of
at least five (5) business days prior to conducting any such audit. 



7.
Litigation and Regulatory Matters.



a.
Quarterly Update. On a quarterly basis, and by no later than the 15th day
following the end of each calendar quarter, RHSS shall provide representatives
of NRZ Brokerage (which may be limited to counsel upon request by RHSS) with a
quarterly oral update regarding outstanding material litigation or regulatory
matters relating to any of the activities of RHSS (or any Affiliates of RHSS
relevant to the services provided to an NRZ Entity pursuant to the Agreement).
Such oral update shall occur via telephone conference, or as otherwise mutually
agreed between the parties. Such updates shall include but not necessarily be
limited to the following: (a) new litigation matters or regulatory matters,
investigations or inquiries, (b) developments (other than administrative or
non-substantive developments) in any matters, investigations or inquiries
previously disclosed to NRZ Brokerage, (c) updates to any potential liability or
settlement projections, (d) pending or concluded examinations, (e) pending or
concluded settlements, remediations, or resolutions of such matters, and (f) any
material legal, regulatory, or compliance-related developments of which RHSS is
aware in the residential real estate industry relevant to RHSS and to the
services provided under the Agreement. Nothing in this Section 7(a) shall
require RHSS to provide any information subject to the attorney-client privilege
or work product protection.



b.
Notice of Certain Events. RHSS shall notify NRZ Brokerage as promptly as
possible, and in any event no later than three (3) business days following
receipt by RHSS (or any Affiliate of RHSS relevant to the services provided to
an NRZ Entity pursuant to the Agreement) of notice that any demand, inquiry,
investigation, subpoena, order, complaint, or other communication from any
Governmental Authority relating to an alleged violation of any applicable law or
regulation that (i) relates to any Subject REO Referrals, (ii) relates to any of
the activities or services performed by RHSS or any Affiliate of RHSS relevant
to the services provided to an NRZ Entity pursuant to the Agreement) in
connection with the Agreement, (iii) references NRZ



EXHIBIT 5-6

--------------------------------------------------------------------------------





Brokerage or any Affiliate thereof, or (iv) relates to any alleged violation of
applicable laws or regulations that (A) RHSS deems reasonably likely to result
in a sanction, fee, fine, penalty, consent order, settlement, judgment, or other
liability against RHSS (or any such Affiliate of RHSS) that would materially
impair RHSS’s (or any such Affiliate’s) ability to perform any of its
obligations under the Agreement, or (B) could reasonably result in a sanction,
fee, fine, penalty, consent order, settlement, judgment, or other liability
against NRZ Brokerage or any Affiliate thereof.


c.
Notice of Licensing Matters. RHSS shall (i) notify NRZ Brokerage as promptly as
possible, and in any event within two (2) business days of RHSS (or any
Affiliate of RHSS relevant to the services provided to an NRZ Entity pursuant to
the Agreement) having knowledge that any Governmental Authority is reasonably
likely to suspend, revoke or limit any license or approval necessary for RHSS
(or any such Affiliate of RHSS) to perform any of the services provided under
the Agreement and (ii) provide NRZ Brokerage with at least sixty (60) calendar
days’ advanced written notice in the event RHSS elects to intentionally and
deliberately surrender or intentionally and deliberately not renew a license or
permit a license to expire, which written notification shall include a
reasonably detailed explanation of RHSS’s (or such Affiliate’s) reasonable
business considerations for such election.

 
8.
Cooperation with Mortgage Servicers.  RHSS acknowledges that the REO Properties
in the Covered Portfolios may be managed by New Residential Mortgage and/or by
subservicers acting on New Residential Mortgage’s behalf.  RHSS agrees to
reasonably cooperate with New Residential Mortgage and with the servicers or
subservicers of the mortgage loans in the Covered Portfolios, and shall timely
provide documentation and reporting reasonably requested by New Residential
Mortgage and/or such subservicers regarding the brokerage services provided by
RHSS with respect to the Subject Referrals.



9.
Client Relationship Manager. RHSS shall provide resources dedicated to
monitoring the relationship with NRZ Brokerage. Such resources shall include at
least one dedicated client relationship manager that will serve as a primary
contact for NRZ Brokerage and its representatives. The responsibilities of such
dedicated resources/personnel shall include but not necessarily be limited to
the following: (a) responding promptly to all inquiries from NRZ Brokerage and
its representatives, and completing appropriate follow-ups communications, (b)
managing RHSS’s compliance with its obligation to provide services to NRZ
Brokerage in accordance with the terms and conditions of the Agreement, (c)
coordinating resolution of questions or issues, (d) managing RHSS’s fulfillment
of Service Level Agreements, (e) managing actions items and deliver timely and
accurate reports, and (f) managing and coordinate audits, in each case in
accordance with the Agreement and this Vendor Management Addendum.



10.
Engagement and Management of Vendors. RHSS (or any Affiliate of RHSS relevant to
the services provided to pursuant to the Agreement) may engage third-party
vendors or RHSS-Affiliated entities related to such services, provided that (x)
any such engagement of, or delegation of duties to, any vendor shall not relieve
RHSS of any representations, warranties, covenants or obligations under the
Agreement or this Vendor Management Addendum (except where such third-party
vendors were engaged by RHSS at the direction of an NRZ entity), and (y) with
respect to any such engagement, RHSS (or any such Affiliate of RHSS) shall:



a.
To the extent any costs or charges shall be passed on to NRZ Brokerage, New
Residential Mortgage (or any subservicer of New Residential Mortgage), any
securitization trust or any



EXHIBIT 5-7

--------------------------------------------------------------------------------





party to any securitization or servicing agreement, engage each such vendor on
commercially reasonable, arm’s length basis and at competitive rates of
compensation;


b.
Engage each such vendor on terms and rates consistent with applicable laws and
regulations;



c.
Maintain written policies and procedures relating to its vendor management
practices that comply with applicable laws and regulations governing the
supervision of service providers, including without limitation Compliance
Bulletin and Policy Guidance 2016-02 published by the Consumer Financial
Protection Bureau (or any applicable successor bulletin or guidance), and shall
adhere to such policies and procedures;



d.
Require that any vendor engaged by RHSS (or by any RHSS Affiliate relevant to
the services provided to an NRZ Entity pursuant to the Agreement) materially
comply with all applicable laws and regulations all agreements governing such
engagement;



e.
Require that any vendor engaged by RHSS (or by any RHSS Affiliate relevant to
the services provided to an NRZ Entity pursuant to the Agreement) materially
comply with RHSS or its Affiliates’ applicable vendor insurance requirements and
minimum liability limits (including with respect to workers’ compensation
insurance) which are customized and amended from time to time based on
activities undertaken and services performed by the vendor.



f.
Confirm that no vendor engaged by RHSS (or by any Affiliate of RHSS relevant to
the services provided to an NRZ Entity pursuant to the Agreement) appears on any
of the (i) Freddie Mac Exclusionary List (but solely to the extent an NRZ Entity
is permitted to provide (and does provide) RHSS access to such list for the
purpose of complying with this subsection), (ii) Specifically Designated
Nationals and Blocked Persons List published by OFAC (as checked by RHSS on an
annual basis), (iii) Suspended Counterparty Program list published by Federal
Housing Finance Agency (as checked by RHSS on an annual basis) or (iv) RHSS’s
(or such Affiliate’s) internal “do not use” vendor list, and shall promptly (A)
notify NRZ Brokerage to the extent RHSS learns of any such vendor becoming
subject to any such list, and (B) terminate such vendor immediately; and



g.
Notify NRZ Brokerage as promptly as possible and in any event within five (5)
business days RHSS (or any RHSS Affiliate relevant to the services provided to
an NRZ Entity pursuant to the Agreement) becoming aware that any vendor engaged
by RHSS (or by such Affiliate) has violated or failed to comply with any
applicable laws or regulations, and/or has violated any applicable agreement
with RHSS (or with such Affiliate), if such violation or failure to comply could
reasonably be expected to materially adversely impact any Subject REO Referral,
which notification shall include, without limitation, (i) a summary of such
violation or non-compliance and (ii) an action plan for (A) remediating any
existing violations or non-compliance by such vendor and preventing such
violation or non-compliance in the future, or (B) terminating and, if necessary,
replacing such vendor.



11.
Cooperation with Governmental Authority Examinations; Cooperation with NRZ
Brokerage Third Party Vendor Oversight Requirements. 





EXHIBIT 5-8

--------------------------------------------------------------------------------





a.
Examinations. RHSS shall (and shall cause any Affiliate of RHSS relevant to the
services provided to an NRZ Entity pursuant to the Agreement to) cooperate fully
and comply in all respects with requests from NRZ Brokerage or any New
Residential Affiliate, including but not limited to any examination, inquiry,
routine request, subpoena, civil investigative demand, or similar ad hoc
regulatory demand for information or request of any kind from any Governmental
Authority to NRZ Brokerage or any New Residential Affiliate pertaining to the
services provided by RHSS (or such RHSS Affiliate) under the Agreement. NRZ
Brokerage shall (or shall cause such applicable New Residential Affiliate to)
make use of its commercially reasonable best efforts to provide RHSS with as
much written notice as reasonably practicable under the circumstances of such
examination, inquiry, investigation or request; provided, that NRZ Brokerage
shall (and shall cause such applicable New Residential Affiliate to):



i.
Notify RHSS in writing to this email address: NRZInfoRequest@altisource.com as
promptly as reasonably possible based on the circumstances and the type of
communication from such Governmental Authority, based on NRZ’s reasonable
judgment, and in no event will unreasonably delay notifying RHSS of such
request;



ii.
Consult with RHSS regarding RHSS’s reasonable estimation of the (A) time, (B)
RHSS resources, and (C) RHSS costs that may result from any such request;



iii.
If NRZ Brokerage determines, based on such consultation but in NRZ Brokerage’s
sole reasonable discretion, that it is (A) appropriate, (B) reasonable, and (C)
without unreasonable risk to NRZ (or any New Residential Affiliate) to seek a
modification to the request (including without limitation a narrowing of the
request scope) or an extension of the Governmental Authority’s deadline, then
NRZ Brokerage shall communicate such request to the Governmental Authority; and



iv.
If, subject to clause iii, any Governmental Authority agrees to extend such
deadline, then NRZ Brokerage shall extend the deadline of NRZ Brokerage’s
initial request, but NRZ Brokerage may, at its sole reasonable discretion,
shorten the Governmental Authority’s extended deadline by up to two (2) business
days.



b.
Additional Reporting or Testing. Upon reasonable request and after reasonable
notice by NRZ Brokerage from time to time, RHSS shall provide NRZ Brokerage with
additional data, documentation, reporting or other information as may be
reasonably required for NRZ Brokerage to comply with its internal third party
vendor oversight policies and procedures, which may include, without limitation,
such additional data, documentation or reporting that will be sufficient for NRZ
Brokerage to (i) implement ongoing monitoring of RHSS’s compliance with
applicable laws and regulations, (ii) implement periodic or ongoing compliance
testing, or (iii) examine individual files relating to Subject REO Referrals for
the purpose of manual asset-level compliance reviews. NRZ Brokerage shall
provide prior written notice at least ten (10) business days prior to the
deadline relating to any such additional requests, and shall work cooperatively
with RHSS to minimize disruptions to RHSS’s business or operations resulting
from such additional requests.



12.
Affiliate Information. To the extent that the information requested pursuant to
this Vendor Management Addendum seeks procedures, measures, practices, policies
or other similar documents or information (“Policies”) pertaining to RHSS, such
information requested can be satisfied by providing the



EXHIBIT 5-9

--------------------------------------------------------------------------------





corresponding Policies for RHSS’s parent companies or other Altisource
Affiliates, provided that such Policies are expressly applicable to RHSS.


13.
Authorization to Receive Information. NRZ Brokerage represents and warrants that
it is permitted by the seller of the Subject REO Referrals to receive the
information requested hereunder.



14.
Confidentiality. NRZ Brokerage agrees to hold, and to cause its directors,
officers, employees, affiliates, agents, accountants, auditors, counsel and
other advisors and representatives (collectively, “Representatives”) to hold, in
strict confidence, and shall not release or disclose, or permit to be released
or disclosed, to any other person except its Representatives, any information,
notes, analyses, compilations, reports, forecasts, studies, samples, data,
statistics, summaries, interpretations, and other materials provided under this
Vendor Management Addendum (collectively, “Information”), as well as any
memoranda, notes, summaries or other materials created by or on behalf of NRZ
Brokerage or its Representatives based on such Information, except to the extent
that such information has been (i) in the public domain through no fault of such
party or any of their respective directors, officers, employees, affiliates,
agents, accountants, auditors, counsel and other advisors and representatives,
(ii) later lawfully acquired from other sources by such party, which sources are
not known by such party to be themselves bound by a confidentiality obligation,
(iii) independently generated without reference to any proprietary or
confidential information (collectively, “Confidential Information”).
Notwithstanding anything to the contrary in this Section 14, NRZ Brokerage (or
any applicable New Residential Affiliate) shall be permitted to disclose
information provided pursuant to Section 11(a) to a Governmental Authority,
solely to the extent required to respond to the Governmental Authority.



Any information provided pursuant to this Vendor Management Addendum shall be
used solely for the purposes expressly permitted hereunder and not for any other
purpose. For the avoidance of doubt, the obligations under this Section 14 shall
apply to any Confidential Information, regardless of whether such Confidential
Information is retained in the form provided by RHSS or to NRZ Brokerage and/or
its Representatives, in another form or in the memories of NRZ Brokerage and/or
its Representatives. This Section 14 shall survive the expiration and/or any
earlier termination of the Agreement and/or this Vendor Management Addendum.




EXHIBIT 5-10

--------------------------------------------------------------------------------






Exhibit 5A


INSURANCE REQUIREMENTS


RHSS or its Affiliate shall use commercially reasonable efforts to purchase and
maintain insurance on RHSS’s behalf, the following types of coverage and limits
of liability:
1.
Commercial General Liability (CGL) coverage with limits of insurance of not less
than $[***] each occurrence and $[***] annual aggregate.

a.
CGL coverage shall be written on ISO Occurrence form CG 00 01 1093 or such other
coverage that is currently commercially reasonably available to RHSS or its
Affiliates in the market at the time of purchase of the coverage and shall cover
liability arising from premises, operations, independent contractors,
products-completed operations, and personal and advertising injury.

b.
NRZ Brokerage shall be included as an additional insured on the CGL, using ISO
Additional Insured Endorsement CG 20 10 11 85 or such other coverage that is
currently commercially reasonably available to RHSS or its Affiliates in the
market at the time of purchase of the coverage. Where commercially reasonable,
coverage for the additional insureds shall apply as primary and non-contributing
insurance before any other insurance or self-insurance, including any
deductible, maintained by, or provided to, the additional insureds.

2.
 Automobile Liability

a.
Business auto liability with limits of at least $[***] each accident.

b.
Business auto coverage must include coverage for liability arising out of all
owned, leased, hired and non-owned automobiles.

c.
RHSS will list NRZ Brokerage as an additional insured on the auto policy.

3.
Commercial Umbrella

a.
Umbrella limits must be at least $[***].

b.
Umbrella coverage must, unless prohibited by the applicable insurer on
commercially reasonable terms, include as additional insureds all entities that
are additional insureds on the CGL.

c.
Umbrella coverage for such additional insureds shall, unless prohibited by the
applicable insurer on commercially reasonable terms, apply as primary before any
other insurance or self-insurance, including any deductible, maintained by, or



EXHIBIT 5A-1

--------------------------------------------------------------------------------





provided to, the additional insured other than the CGL, auto liability and
employers liability coverages maintained by RHSS or its Affiliates.
4.
Workers’ Compensation and Employers Liability

a.
Workers’ compensation or employers liability insurance limits of at least $[***]
each accident for bodily injury by accident and $[***] each employee for injury
by disease.

b.
Where applicable, U.S. Longshore and Harborworkers Compensation Act Endorsement
shall be attached to the policy. 

Waiver of Subrogation
Unless prohibited by the applicable insurer on commercially reasonable terms,
RHSS waives all rights against NRZ Brokerage and its agents, officers, directors
and employees for recovery of damages to the extent these damages are covered by
commercial general liability, commercial umbrella liability, business auto
liability or workers compensation and employers liability insurance maintained
per requirements stated above.
Attached to each certificate of insurance shall be a copy of the applicable
additional insured endorsement and a copy of the applicable other insurance
clause that is part of RHSS or its Affiliates’ commercial general liability
policy. RHSS will endeavor to cause these certificates and the related insurance
policies to contain a provision that coverage afforded under the policies will
not be canceled or allowed to expire until at least 30 days prior written notice
has been given to NRZ Brokerage. A copy of the entire commercial general
liability policy shall be submitted to NRZ Brokerage when requested.
5.
Errors & Omissions

a.
Professional Liability Insurance limits of at least $[***]

b.
Unless prohibited by the applicable insurer on commercially reasonable terms and
to the extent the insurer has agreed to remove the insured v. insured exclusion
and the requirement that coverage only applies to professional services provided
to “others”, such insurance shall include a provision naming NRZ Brokerage as
additional insured

6.
Cyber Liability

a.
Contractor will maintain a cyber policy (security & privacy insurance with
electronic media liability) with limits of at least $[***]

b.
Unless prohibited by the applicable insurer on commercially reasonable terms,
the cyber policy shall include a provision naming NRZ Brokerage as additional
insured and also include a statement that any insured versus insured exclusion
will not apply

7.
Crime



EXHIBIT 5A-2

--------------------------------------------------------------------------------





a.
Commercial crime policy with limits of at least $[***]

b.
Insurance shall include a provision covering employee theft of NRZ Brokerage’s
property, including money or securities

c.
Unless prohibited by the applicable insurer on commercially reasonable terms,
the commercial crime policy shall include a provision naming NRZ Brokerage as
loss payee



RHSS or its Affiliates shall provide NRZ Brokerage with insurance policies,
slips, certificates or endorsements, as applicable, evidencing the insurance
coverages procured pursuant to this Exhibit 5A within 30 days of the execution
of the Agreement. To the extent an insurer or insurance broker cannot, or will
not, provide such evidence of coverage or policy terms within 30 days of the
execution of the Agreement, RHSS or its Affiliates shall provide such evidence
of coverage within 5 business days of receipt of such evidence by RHSS or its
Affiliates. Within 30 days of each annual policy renewal after the expiration of
the policies in effect at the effective date of the Agreement, RHSS or its
Affiliates shall provide NRZ Brokerage with certificates of insurance or other
evidence of insurance purchased at each renewal, including, where applicable,
evidence of the addition or maintenance, as applicable, of NRZ Brokerage as an
additional insured or loss payee.


RHSS or its Affiliates shall provide NRZ Brokerage with written notice of any
material changes to any policies set forth in this Exhibit 5A within 5 business
days of receipt of notice of such changes by RHSS or its Affiliates.


RHSS or its Affiliates shall, on or before the expiration date of any applicable
insurance policy, provide NRZ Brokerage with written notice of any incumbent
insurer’s determination not to maintain NRZ Brokerage as an additional insured
or loss payee, as applicable, or in the case of a new insurer, such insurer’s
determination not to add NRZ Brokerage as an additional insured or loss payee,
as applicable, on such insurance policy.






EXHIBIT 5A-3

--------------------------------------------------------------------------------






EXHIBIT 5B – REPORTING REQUIREMENTS
SLA Based Operational Reporting
#
Report Name
Description
Output Format
Delivery Package Name
1
[***]
[***]
PDF
Monthly Business Review Deck
2
[***]
[***]
PDF
Monthly Business Review Deck
3
[***]
[***]
PDF
Monthly Business Review Deck
4
[***]
[***]
PDF
Monthly Business Review Deck



Non-SLA Based Operational Reporting
#
Report Name
Description
Fields
Output Format
Delivery Package Name
1
Sales by Altisource brokers versus third party broker
Aggregated dashboard representing the trailing twelve month trend on REO monthly
sales split by RHSS and third party broker
N/A
PDF
Monthly Business Review Deck
2
Number of auction cycles before sale
Aggregated dashboard on Hubzu performance representing the trailing twelve month
trend on REO monthly sales by number of auction cycles
N/A
PDF
Monthly Business Review Deck
3
Sales price versus listing price
Aggregated dashboard representing the trailing twelve month trend on Net Sales
Price by most recent Listing Price for all REO sales in a given month
N/A
PDF
Monthly Business Review Deck



EXHIBIT 5B-1

--------------------------------------------------------------------------------





Non-SLA Based Operational Reporting
4
Sales price versus reverse price
Aggregated dashboard representing the trailing twelve month trend on Net Sales
Price by most recent Reserve Price for all REO sales in a given month
N/A
PDF
Monthly Business Review Deck
5
Number of properties that do not receive any bids
Aggregated tabular view of the current inventory of all REO properties in active
Hubzu listing that did not receive a bid across value bands and listing timeline
N/A
PDF
Monthly Business Review Deck
6
Number of properties that do not receive any bids above reserve
Aggregated tabular view of the current inventory of all REO properties in active
Hubzu listing that did not receive a bid above reserve across value bands and
listing timeline
N/A
PDF
Monthly Business Review Deck
7
Sales performance (liquidation rates, average days on market, price to pre-sales
market value) by states and/or MSAs
Geographical state wise view of the trailing twelve month trend on REO monthly
sales performance in terms of liquidation rate, days on market and net sale
price by most recent pre-sales market value
N/A
PDF
Monthly Business Review Deck
8
Sales performance by urban versus suburban versus rural
Aggregated dashboard representing the trailing twelve month trend on REO monthly
sales split by geographical areas such as urban, rural etc.
N/A
PDF
Monthly Business Review Deck
9
Sales performance by sales price buckets
Aggregated dashboard representing the trailing twelve month trend on REO monthly
sales across value bands
N/A
PDF
Monthly Business Review Deck
10
Sales performance by property type (standalone home vs townhome vs condo)
Aggregated dashboard representing the trailing twelve month trend on REO monthly
sales split by property type
N/A
PDF
Monthly Business Review Deck



EXHIBIT 5B-2



--------------------------------------------------------------------------------





Non-SLA Based Operational Reporting
11
Price to pre-sales market value days on market
1. Price to Pre-Sales Market Value: Covered in SLA reporting
2. Days on Market: Aggregated dashboard representing the trailing twelve month
trend on REO monthly sales by days on market
N/A
PDF
Monthly Business Review Deck
12
Sales volume by ASPS escrow agent versus third party
Aggregated dashboard representing the trailing twelve month trend on REO monthly
sales split by closing office type (Premium Title vs non-Premium Title)
N/A
PDF
Monthly Business Review Deck
13
MTD Closings Report
Property level report on all daily REO closings for the day
1. Report Date
2. Loan Number
3. Address
4. State
5. Zip
6. Referral Date
7. Acquisition Date
8. Sale Date
9. Sale Price
10. Closing Office Type (In-house / 3rd Party)
11. NRZ Commission ($)
12. NRZ Commission (%)
13. Wire Receipt Date
Excel
MTD Sales Report



EXHIBIT 5B-3



--------------------------------------------------------------------------------





Non-SLA Based Operational Reporting
14
New Listing Report (Monthly)
Property level report on all new listing in a given month
1. Report Date
2. Loan Number
3. Address
4. State
5. Zip
6. Referral Date
7. Acquisition Date
8. Days Since Acquisition
9. First List Date
10. First List Price
11. NRZ Commission (%)
12. RHSS Commission (%)
13. Minimum RHSS Commission ($)
14. Buyer Agent Commission (%)
15. Minimum Buyer Agent Commission ($)
Excel
New Listing Report



EXHIBIT 5B-4



--------------------------------------------------------------------------------








Exhibit 6


METHODOLOGY FOR DETERMINING SUBJECT REO REFERRAL LIST PRICES,
PRICE REDUCTIONS, RESERVE PRICES, STARTING BIDS, WINNING BIDS AND ACCEPTABLE
OFFERS






THE REMAINDER OF THIS PAGE AND THE FOLLOWING FIVE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


[***]




EXHIBIT 6-1

--------------------------------------------------------------------------------






Exhibit 7
PERFORMANCE SCORECARD


    
THE FOLLOWING SIX PAGES OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.


[***]




EXHIBIT 7-1

--------------------------------------------------------------------------------






Exhibit 8
STATES IN WHICH NEW RESIDENTIAL SALES CORP. IS QUALIFIED TO RECEIVE COMMISSIONS




THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.


[***]


EXHIBIT 8-1